UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-00653) Exact name of registrant as specified in charter:	Putnam Income Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2015 Date of reporting period :	November 1, 2014 — October 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Income Fund Annual report 10 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 14 Terms and definitions 16 Other information for shareholders 17 Important notice regarding Putnam’s privacy policy 18 Trustee approval of management contract 19 Financial statements 24 Federal tax information 89 About the Trustees 90 Officers 92 Consider these risks before investing: Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The stock market has bounced back strongly since the correction in August, and the U.S. economy has shown resilience. In fact, the U.S. Federal Reserve, citing recent improvements in employment and wage growth, has placed the possibility of interest-rate hikes firmly on the table. One of the important takeaways from the recent rally, in our view, is that many investors have a reserve of confidence. Still, these are volatile and unpredictable times. While the Fed downplayed the impact of China’s slowdown on U.S. economic growth, there are a number of risks and opportunities in today’s market, including tepid growth in many overseas markets. In this changing environment, Putnam’s portfolio managers are persistently working to achieve gains and manage downside risk, relying on a proprietary global research framework to guide their investment decisions. The interview in the following pages provides an overview of your fund’s performance for the reporting period ended October31, 2015, as well as an outlook for the coming months. With a new year at hand, it may be time to consult your financial advisor to ensure that your portfolio is aligned with your investment goals, time horizon, and tolerance for risk. In closing, we would like to recognize Charles Curtis, who recently retired as a Putnam Trustee, for his 14 years of dedicated service. And, as always, thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See pages 5 and 11–13 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception date of the fund’s classA shares. 4 Income Fund Interview with your fund’s portfolio manager Mike, what were some key developments influencing the bond market during the 12months ended October31, 2015? Interest rates were volatile during the reporting period, but ended lower than where they started, driven by periods of investor risk aversion that led to strong demand for longer-maturity U.S. Treasuries and other government securities. The yield on the benchmark 10-year U.S. Treasury began the period at 2.53%, moved lower through January, trended higher until late June, then generally declined over the remainder of the period. At period-end, the 10-year yield was 2.16%. The early-period rate volatility was not surprising, given that the Federal Reserve had just ended its bond-buying program in October2014 and the European Central Bank [ECB] officially announced its version of quantitative easing in January2015. Market volatility was further fueled at various points during the period by unsteady commodity prices, uncertainty about the timing of a Fed rate increase, and concern about weak economic data overseas. Uncertainty over Greece’s ability to secure a deal with its international creditors caused broad swings in global financial markets in June, and bonds suffered across the board. The negative effects caused by this lack of clarity lingered until August when eurozone finance ministers approved an €86 billion [$96 billion] bailout package for Greece. This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 10/31/15. See pages 4 and 11–13 for additional fund performance information. Index descriptions can be found on page 17. Income Fund 5 We saw a broad retreat from riskier assets during August and September, resulting from concerns about slowing growth in China and the potential impact that the slowdown there could have on other economies. Uncertainty about the strength of demand from the world’s second-largest economy and biggest importer of raw materials deepened a selloff in commodities. Investor anxieties were compounded in September when the Fed opted not to raise its target for short-term interest rates, citing concerns about the potential impact of international developments on U.S. economic growth. Worries about global spillover effects from weakness in China receded in October as the Chinese government announced additional stimulus measures. In addition, solid late-period readings on U.S. employment levels fueled a growing consensus that the Fed may implement a rate increase in the near future. The fund trailed its benchmark and the average return of its Lipper peer group at net asset value. What hampered its relative performance? Our interest-rate and yield-curve positioning was the primary detractor versus the Credit qualities are shown as a percentage of the fund’s net assets as of 10/31/15. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Derivative instruments, including forward currency contracts, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. Derivative offset values are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Income Fund benchmark. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — substantially shorter than that of the benchmark. Unfortunately, because rates declined across the intermediate- and longer-maturity portions of the yield curve, this positioning worked against the fund’s relative performance. Our holdings of investment-grade corporate bonds also modestly hampered the fund’s relative performance. Despite the fact that intermediate- and longer-maturity rates declined, corporate yield spreads — the yield advantage offered by corporate bonds over comparable maturity U.S. Treasuries —rose during the second half of the period. This created a challenging investment environment because prices fall as bond This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Allocations may not total 100% because the table includes the notional value of derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. Income Fund 7 yields rise. Spreads rose for a variety of reasons, including fears of slowing global economic growth, and depressed commodity prices. Additionally, U.S.-dollar strength hampered demand for U.S. products overseas and created a headwind against the profits of U.S. multinational companies. From a technical perspective, record-high levels of new investment-grade corporate bond supply combined with outflows from bond funds disrupted the market’s supply-and-demand backdrop. Corporations issued bonds at current low interest rates to finance mergers, acquisitions, and stock buybacks. Which holdings and strategies helped the fund’s performance versus the benchmark? Our mortgage credit investments, specifically positions in non-agency residential mortgage-backed securities [RMBS], were the biggest contributors to relative performance. Non-agency RMBS were helped by a strengthening housing market, coupled with solid investor demand amid shrinking supply. Additionally, various tactical trades that were designed to benefit from the difference between current mortgage rates and Treasury yields also modestly aided the fund’s relative return. These trades became profitable as the yield spreads of current-coupon government-agency mortgage-backed securities rose relative to Treasuries. What is your current view of the housing market? Sales of existing homes rose 4.7% in September to the second-highest pace in eight years, as continued low interest rates and pent-up demand supported the housing recovery. Existing-home sales typically account for roughly 90% of the residential real estate market. New-home construction rebounded in September after two straight months of declines, largely due to a sharp increase in construction of apartments and other multifamily units. In October, the National Association of Home Builders Housing Market Index climbed to 64, a 10-year high. A reading over 50 means most builders generally see conditions in the single-family housing market as positive. The index has been positive since mid-2014 and in recent months rose to levels last seen before the housing bubble burst. All told, we think trends in the housing market have been encouraging. In our view, these data indicate that the formation of new housing units may be accelerating toward what we consider to be a more normal annual rate of between 1.2 million and 1.5 million units. And while most of the new households being formed are renters, we think there is still enough positive activity in the housing market for us to realize value from taking mortgage credit risk. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve. We also employed interest-rate swaps and options to hedge the portfolio’s interest-rate risk, to isolate the prepayment risks associated with our holdings of collateralized mortgage obligations [CMOs], and to help manage downside risks. Additionally, we used total return swaps as a hedging tool and to help manage the fund’s sector exposure. The fund reduced its dividend rate twice during the period. What factors led to those decisions? In February, the fund’s dividend rate per classA share was trimmed to $0.020 from $0.023. This reduction was necessary because credit spreads trended lower during the first half of the period, reducing the amount of income earned by the portfolio. In June, the dividend rate per class A share 8 Income Fund was further reduced to $0.015 due to lower available yields across fixed-income market sectors. Additionally, because of liquidity constraints in certain areas of the market, along with concern about market volatility, we thought it was prudent to maintain a somewhat greater cash balance. Similar adjustments were made to other share classes. What is your outlook for the coming months, and how are you positioning the fund? In our view, the U.S. economy is returning to a more normal expansion following years of positive but tepid growth. The nation’s GDP grew at a 3.9% seasonally adjusted annual rate in the second quarter, which was considerably stronger than the pace of growth in the first quarter. Shortly after the reporting period ended, the Bureau of Labor Statistics reported that 271,000 new nonfarm jobs were created in October, a level that was significantly greater than expected. Given this economic backdrop, we think short-term interest rates are too low. Consequently, we believe the Fed is likely to begin raising the federal funds rate in the near future. In light of our expectations for stronger growth and higher U.S. interest rates, the portfolio’s duration remained below that of the benchmark at period-end, in an effort to reduce interest-rate risk. Following the recent volatility in riskier assets, it appears that appetite for risk returned to the markets in October, as investors sought to capitalize on newly attractive entry points in various sectors. Against this backdrop, we plan to maintain our diversified mortgage and corporate credit exposure primarily through allocations to mezzanine commercial mortgage-backed securities, non-agency RMBS, and investment-grade corporate bonds. We continued to find prepayment risk attractive, given the prospect of higher interest rates, and ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Income Fund 9 continued to seek attractive opportunities in government-agency interest-only CMOs. Thanks for your time and for bringing us up to date, Mike. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Michael V. Salm is Co-Head of Fixed Income at Putnam. He has a B.A. from Cornell University. Michael joined Putnam in 1997 and has been in the investment industry since 1989. In addition to Michael, your fund’s portfolio managers are Brett S. Kozlowski, CFA, and Kevin F. Murphy. IN THE NEWS A robust employment picture bolstered the prospects for the U.S. Federal Reserve to raise interest rates. In a November release, the Labor Department estimated that, in October, 271,000 nonfarm jobs were added to the U.S. economy and that the unemployment rate hit a 7½-year low of 5.0%. This is a rate that many central bank officials regard as full employment in the sense that, with most job seekers employed, employers might bid up wages to fill new positions. Average hourly earnings have been rising, showing a 0.4% gain in October and a 2.5% gain over the past year. The Fed has held benchmark overnight rates in a 0%–0.25% range since December2008 as the economy has recovered from the financial crisis. Many polls of economists predict that Fed policymakers will nudge up the federal funds rate by a quarter-point, placing it in the 0.25%–0.50% range by year’s end. Some investors are concerned that tighter monetary policy will dampen economic growth, but the Fed has communicated to markets that the pace of rate increases is likely to be gradual. 10 Income Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended October 31, 2015, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R5, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 10/31/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.61% 7.54% 7.47% 7.47% 6.80% 6.80% 7.18% 7.12% 7.34% 7.71% 7.71% 7.71% 10 years 71.57 64.71 61.71 61.71 59.18 59.18 67.07 61.64 67.25 75.93 76.46 75.68 Annual average 5.55 5.12 4.92 4.92 4.76 4.76 5.27 4.92 5.28 5.81 5.84 5.80 5 years 22.52 17.62 18.10 16.10 17.95 17.95 20.86 16.93 20.88 24.12 24.49 23.94 Annual average 4.15 3.30 3.38 3.03 3.36 3.36 3.86 3.18 3.87 4.42 4.48 4.39 3 years 6.53 2.27 4.20 1.34 4.10 4.10 5.69 2.26 5.63 7.47 7.64 7.19 Annual average 2.13 0.75 1.38 0.45 1.35 1.35 1.86 0.75 1.84 2.43 2.49 2.34 1 year –1.37 –5.32 –2.11 –6.88 –2.24 –3.19 –1.74 –4.94 –1.73 –1.16 –1.02 –1.27 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R5, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R5 and R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Income Fund 11 Comparative index returns For periods ended 10/31/15 Barclays U.S. Aggregate Lipper Core Bond Funds Bond Index category average* Annual average (life of fund) —† —† 10 years 58.62% 52.19% Annual average 4.72 4.25 5 years 16.07 15.88 Annual average 3.03 2.98 3 years 5.02 4.32 Annual average 1.65 1.42 1 year 1.96 1.15 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, and 10-year periods ended 10/31/15, there were 502, 451, 405, and 289 funds, respectively, in this Lipper category. † The fund’s benchmark, the Barclays U.S. Aggregate Bond Index, was introduced on 12/31/75, and the fund’s Lipper category was introduced on 12/31/59. Both post-date the inception date of the fund’s class A shares. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and C shares would have been valued at $16,171 and $15,918, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,675 after sales charge) would have been valued at $16,164. A $10,000 investment in the fund’s class R, R5, R6, and Y shares would have been valued at $16,725, $17,593, $17,646, and $17,568, respectively. 12 Income Fund Fund price and distribution information For the 12-month period ended 10/31/15 Distributions Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Number 12 12 12 12 12 12 12 12 Income $0.224 $0.172 $0.172 $0.210 $0.209 $0.248 $0.248 $0.240 Capital gains — Total Before After Net Net Before After Net Net Net Net sales sales asset asset sales sales asset asset asset asset Share value charge charge value value charge charge value value value value 10/31/14 $7.26 $7.56 $7.19 $7.21 $7.10 $7.34 $7.21 $7.35 $7.36 $7.36 10/31/15 6.94 7.23 6.87 6.88 6.77 7.00 6.88 7.02 7.04 7.03 Before After Net Net Before After Net Net Net Net Current rate sales sales asset asset sales sales asset asset asset asset (end of period) charge charge value value charge charge value value value value Current dividend rate 1 2.59% 2.49% 1.92% 1.92% 2.48% 2.40% 2.44% 2.91% 2.90% 2.73% Current 30-day SEC yield 2 N/A 2.83 2.20 2.20 N/A 2.61 2.71 3.24 3.31 3.20 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. Fund performance as of most recent calendar quarter Total return for periods ended 9/30/15 Class A Class B Class C Class M Class R Class R5 Class R6 Class Y (inception dates) (11/1/54) (3/1/93) (7/26/99) (12/14/94) (1/21/03) (7/2/12) (7/2/12) (6/16/94) Before After Before After Net Net Net Net sales sales Before After Before After sales sales asset asset asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value value value Annual average (life of fund) 7.62% 7.55% 7.48% 7.48% 6.82% 6.82% 7.19% 7.14% 7.36% 7.72% 7.72% 7.72% 10 years 70.26 63.45 60.20 60.20 57.95 57.95 66.03 60.63 65.97 74.57 75.10 74.60 Annual average 5.47 5.04 4.83 4.83 4.68 4.68 5.20 4.85 5.20 5.73 5.76 5.73 5 years 22.39 17.50 17.98 15.98 18.00 18.00 20.91 16.98 20.93 23.98 24.35 23.99 Annual average 4.12 3.28 3.36 3.01 3.37 3.37 3.87 3.19 3.87 4.39 4.45 4.39 3 years 7.72 3.42 5.24 2.35 5.29 5.29 6.91 3.44 6.98 8.51 8.84 8.54 Annual average 2.51 1.13 1.72 0.78 1.73 1.73 2.25 1.13 2.27 2.76 2.86 2.77 1 year –1.13 –5.08 –1.88 –6.66 –1.85 –2.81 –1.37 –4.57 –1.35 –0.94 –0.79 –0.88 See the discussion following the fund performance table on page 11 for information about the calculation of fund performance. Income Fund 13 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Total annual operating expenses for the fiscal year ended 10/31/14 0.85% 1.60% 1.60% 1.10% 1.10% 0.58% 0.51% 0.60% Annualized expense ratio for the six-month period ended 10/31/15* 0.86% 1.61% 1.61% 1.11% 1.11% 0.57% 0.50% 0.61% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from May 1, 2015, to October 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.27 $7.98 $7.98 $5.51 $5.51 $2.83 $2.49 $3.03 Ending value (after expenses) $970.20 $966.30 $966.30 $968.60 $968.90 $972.10 $972.20 $971.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14Income Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2015, use the following calculation method. To find the value of your investment on May 1, 2015, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R5 Class R6 Class Y Expenses paid per $1,000*† $4.38 $8.19 $8.19 $5.65 $5.65 $2.91 $2.55 $3.11 Ending value (after expenses) $1,020.87 $1,017.09 $1,017.09 $1,019.61 $1,019.61 $1,022.33 $1,022.68 $1,022.13 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/15. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Income Fund 15 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are available only to employer-sponsored retirement plans. Class R5 and R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. 16 Income Fund Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2015, are available in the Individual Investors section of putnam.com, and on the Securities and Exchange Commission (SEC) website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2015, Putnam employees had approximately $502,000,000 and the Trustees had approximately $138,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Income Fund 17 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 18 Income Fund Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the Income Fund19 fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most 20 Income Fund funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality Income Fund 21 of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper Core Bond Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 1st Five-year period 1st For each of the three-year and five-year periods ended December 31, 2014, your fund’s performance was in the top decile of its Lipper peer group. Over the one-year, three-year and five-year periods ended December 31, 2014, there were 515, 454 and 405 funds, respectively, in your fund’s Lipper peer group. The Trustees did not find any evidence that would suggest a need for concern regarding the investment process for your fund. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. 22 Income Fund The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-­management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. Income Fund 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Income Fund Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Income Fund: We have audited the accompanying statement of assets and liabilities of Putnam Income Fund (the fund), including the fund’s portfolio, as of October 31, 2015, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2015, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Income Fund as of October 31, 2015, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years or periods in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 11, 2015 Income Fund25 The fund’s portfolio 10/31/15 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (99.0%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (7.7%) Government National Mortgage Association Pass-Through Certificates 5s, July 20, 2041 $4,525,392 $5,015,937 5s, TBA, November 1, 2045 3,000,000 3,248,438 4.687s, June 20, 2045 401,555 446,497 4.674s, April 20, 2065 7,338,903 8,150,448 4.667s, May 20, 2045 5,548,206 6,160,953 4.654s, June 20, 2045 3,880,464 4,311,692 4.634s, June 20, 2045 6,284,145 6,972,783 4.554s, May 20, 2045 1,959,856 2,167,639 4.524s, June 20, 2065 908,990 1,002,373 4.516s, June 20, 2045 849,812 936,620 4 1/2s, October 20, 2045 ## 700,000 765,133 4 1/2s, September 20, 2045 2,444,167 2,671,589 4 1/2s, TBA, November 1, 2045 5,000,000 5,381,250 4.491s, August 20, 2045 6,671,000 7,358,560 4.468s, May 20, 2065 1,732,321 1,902,464 4.413s, June 20, 2065 423,640 464,785 4s, with due dates from September 20, 2040 to August 20, 2045 10,122,827 10,866,053 4s, TBA, November 1, 2045 9,000,000 9,579,375 3 1/2s, with due dates from June 20, 2045 to August 20, 2045 35,089,855 36,878,241 3 1/2s, TBA, November 1, 2045 23,000,000 24,105,079 3s, with due dates from March 20, 2043 to July 20, 2045 1,898,892 1,945,793 3s, TBA, November 1, 2045 41,000,000 41,887,265 U.S. Government Agency Mortgage Obligations (91.3%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 5s, March 1, 2041 948,515 1,047,627 4s, May 1, 2045 1,983,320 2,124,399 4s, August 1, 2044 ## 4,237,444 4,538,865 3 1/2s, with due dates from April 1, 2042 to February 1, 2044 11,702,415 12,224,879 3s, March 1, 2043 3,191,091 3,227,115 Federal National Mortgage Association Pass-Through Certificates 6s, with due dates from February 1, 2036 to May 1, 2041 ## 7,793,959 8,829,139 6s, TBA, December 1, 2045 2,000,000 2,262,812 6s, TBA, November 1, 2045 10,000,000 11,318,750 5 1/2s, with due dates from January 1, 2033 to February 1, 2035 1,231,361 1,390,933 5s, with due dates from March 1, 2040 to January 1, 2044 3,792,089 4,202,481 4 1/2s, with due dates from December 1, 2044 to October 1, 2045 2,783,053 3,048,168 4 1/2s, September 1, 2042 ## 13,841,232 15,044,230 4 1/2s, TBA, November 1, 2045 62,000,000 67,182,816 4s, with due dates from March 1, 2042 to September 1, 2045 ## 47,908,498 51,599,194 4s, with due dates from May 1, 2044 to October 1, 2045 35,226,129 37,781,069 4s, TBA, November 1, 2045 25,000,000 26,615,235 3 1/2s, with due dates from May 1, 2042 to October 1, 2045 9,183,610 9,600,219 3 1/2s, TBA, December 1, 2045 12,000,000 12,462,656 3 1/2s, TBA, November 1, 2045 12,000,000 12,490,313 26 Income Fund U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (99.0%)* cont. Principal amount Value U.S. Government Agency Mortgage Obligations cont. Federal National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, November 1, 2030 $1,000,000 $1,055,938 3s, with due dates from February 1, 2043 to July 1, 2043 7,155,497 7,249,730 3s, TBA, December 1, 2045 924,000,000 932,012,836 3s, TBA, November 1, 2045 936,000,000 946,164,398 Total U.S. government and agency mortgage obligations (cost $2,359,101,510) U.S. TREASURY OBLIGATIONS (—%)* Principal amount Value U.S. Treasury Notes 2s, September 30, 2020 Δ $429,000 $438,384 Total U.S. treasury obligations (cost $428,807) MORTGAGE-BACKED SECURITIES (45.2%)* Principal amount Value Agency collateralized mortgage obligations (16.2%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 25.005s, 2037 $1,110,549 $1,779,849 IFB Ser. 2976, Class LC, 23.702s, 2035 147,797 229,440 IFB Ser. 2979, Class AS, 23.556s, 2034 26,768 30,388 IFB Ser. 3072, Class SB, 22.932s, 2035 471,172 721,982 IFB Ser. 3249, Class PS, 21.629s, 2036 360,664 534,443 IFB Ser. 3065, Class DC, 19.273s, 2035 709,763 1,052,223 IFB Ser. 2990, Class LB, 16.445s, 2034 674,565 899,492 IFB Ser. 3852, Class NT, 5.804s, 2041 2,401,423 2,532,013 Ser. 4132, Class IP, IO, 4 1/2s, 2042 10,533,024 1,762,185 Ser. 4122, Class TI, IO, 4 1/2s, 2042 3,945,514 703,485 Ser. 4018, Class DI, IO, 4 1/2s, 2041 4,693,839 729,986 Ser. 3707, Class PI, IO, 4 1/2s, 2025 2,416,215 209,848 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class M3, 4.347s, 2025 10,729,000 10,602,513 Ser. 4121, Class MI, IO, 4s, 2042 22,360,529 5,156,338 Ser. 4116, Class MI, IO, 4s, 2042 10,017,904 1,894,726 Ser. 4013, Class AI, IO, 4s, 2039 17,563,160 2,032,337 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQ1, Class M3, 3.997s, 2025 3,985,000 3,850,235 Ser. 311, IO, 3 1/2s, 2043 10,582,916 2,195,955 Ser. 4165, Class AI, IO, 3 1/2s, 2043 15,905,280 2,505,718 Ser. 303, Class C19, IO, 3 1/2s, 2043 7,060,326 1,376,968 Ser. 304, Class C22, IO, 3 1/2s, 2042 7,852,122 1,537,391 Ser. 4122, Class AI, IO, 3 1/2s, 2042 8,438,257 1,108,829 Ser. 3962, Class EI, IO, 3 1/2s, 2026 20,583,827 2,081,951 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA1, Class M3, 3.497s, 2027 3,596,000 3,370,275 Ser. 4182, Class GI, IO, 3s, 2043 26,544,371 2,759,226 Ser. 4141, Class PI, IO, 3s, 2042 9,153,718 1,072,175 Ser. 4158, Class TI, IO, 3s, 2042 23,171,994 2,891,865 Ser. 4165, Class TI, IO, 3s, 2042 26,845,905 3,186,609 Ser. 4176, Class DI, IO, 3s, 2042 25,947,704 2,995,143 Income Fund 27 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation Ser. 4171, Class NI, IO, 3s, 2042 $14,468,847 $1,593,744 Ser. 4183, Class MI, IO, 3s, 2042 8,454,445 998,470 Ser. 4201, Class JI, IO, 3s, 2041 27,125,232 3,103,995 Ser. 4206, Class IP, IO, 3s, 2041 10,867,264 1,321,242 Ser. 4215, Class EI, IO, 3s, 2032 30,209,410 3,647,424 Ser. 4004, IO, 3s, 2026 17,553,894 1,339,590 Ser. 4039, Class PI, IO, 2 1/2s, 2027 30,973,633 2,816,581 FRB Ser. T-56, Class A, IO, 0.524s, 2043 9,681,870 162,626 Ser. 315, PO, zero%, 2043 18,555,919 14,530,398 Ser. 3835, Class FO, PO, zero%, 2041 8,903,160 7,822,583 Ser. 3369, Class BO, PO, zero%, 2037 18,039 15,466 Ser. 3391, PO, zero%, 2037 174,597 158,936 Ser. 3300, PO, zero%, 2037 285,484 248,836 Ser. 3206, Class EO, PO, zero%, 2036 13,289 11,867 Ser. 3175, Class MO, PO, zero%, 2036 47,193 43,243 Ser. 3210, PO, zero%, 2036 50,713 48,273 Ser. 3326, Class WF, zero%, 2035 16,813 13,552 FRB Ser. T-56, Class 2, IO, zero%, 2043 4,205,083 — FRB Ser. 3117, Class AF, zero%, 2036 14,263 11,237 FRB Ser. 3036, Class AS, zero%, 2035 3,906 3,707 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.718s, 2036 597,412 1,147,607 IFB Ser. 06-8, Class HP, 23.845s, 2036 544,403 869,346 IFB Ser. 05-122, Class SE, 22.411s, 2035 1,014,064 1,493,253 IFB Ser. 05-75, Class GS, 19.659s, 2035 300,460 418,266 IFB Ser. 05-106, Class JC, 19.513s, 2035 638,673 980,682 IFB Ser. 05-83, Class QP, 16.882s, 2034 119,213 157,189 IFB Ser. 11-4, Class CS, 12.506s, 2040 1,214,583 1,483,171 IFB Ser. 13-103, Class SK, IO, 5.723s, 2043 8,770,518 2,263,341 IFB Ser. 13-101, Class SE, IO, 5.703s, 2043 10,700,495 2,637,137 Ser. 15-4, Class IO, IO, 4 1/2s, 2045 19,603,036 3,973,535 Ser. 421, Class C6, IO, 4s, 2045 14,326,801 2,758,712 Ser. 418, Class C24, IO, 4s, 2043 6,709,922 1,374,905 Ser. 12-124, Class UI, IO, 4s, 2042 19,489,092 3,741,906 Ser. 12-118, Class PI, IO, 4s, 2042 21,497,889 4,016,560 Ser. 12-40, Class MI, IO, 4s, 2041 10,004,224 1,560,250 Ser. 12-62, Class EI, IO, 4s, 2041 13,813,475 2,064,185 Ser. 12-22, Class CI, IO, 4s, 2041 11,977,641 1,824,026 Ser. 15-10, Class AI, IO, 3 1/2s, 2043 25,333,875 3,635,664 Ser. 418, Class C15, IO, 3 1/2s, 2043 14,819,388 2,931,751 Ser. 13-18, Class IN, IO, 3 1/2s, 2043 8,516,158 1,271,163 Ser. 12-118, Class IC, IO, 3 1/2s, 2042 19,899,554 3,833,999 Ser. 14-10, IO, 3 1/2s, 2042 12,550,160 1,682,462 Ser. 12-128, Class QI, IO, 3 1/2s, 2042 15,936,834 1,974,516 Ser. 12-101, Class PI, IO, 3 1/2s, 2040 23,768,824 2,603,471 Ser. 14-20, Class IA, IO, 3 1/2s, 2039 17,774,658 2,175,618 Ser. 15-41, Class IA, IO, 3 1/2s, 2035 18,634,648 2,967,713 28 Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal National Mortgage Association Ser. 12-53, Class BI, IO, 3 1/2s, 2027 $18,985,673 $2,239,360 Ser. 13-55, Class IK, IO, 3s, 2043 7,515,072 896,548 Ser. 12-151, Class PI, IO, 3s, 2043 10,515,204 1,337,534 Ser. 12-144, Class KI, IO, 3s, 2042 17,622,758 2,174,472 Ser. 13-35, Class IP, IO, 3s, 2042 8,085,939 848,392 Ser. 13-55, Class PI, IO, 3s, 2042 13,753,768 1,414,713 Ser. 13-35, Class PI, IO, 3s, 2042 23,991,554 2,300,310 Ser. 13-67, Class IP, IO, 3s, 2042 17,147,416 1,657,641 Ser. 13-30, Class IP, IO, 3s, 2041 6,999,130 625,232 Ser. 13-23, Class LI, IO, 3s, 2041 8,494,695 740,143 Ser. 13-7, Class EI, IO, 3s, 2040 18,788,427 2,767,347 Ser. 14-59, Class AI, IO, 3s, 2040 18,296,139 2,155,514 Ser. 14-28, Class AI, IO, 3s, 2040 22,323,681 2,676,226 Ser. 13-69, IO, 3s, 2031 34,707,327 3,993,425 FRB Ser. 03-W10, Class 1, IO, 0.804s, 2043 6,430,944 118,825 FRB Ser. 01-50, Class B1, IO, 0.4s, 2041 603,646 7,168 FRB Ser. 02-W6, Class 1AIO, IO, 0.143s, 2042 778,593 1,704 FRB Ser. 05-W4, Class 1AIO, 0.08s, 2045 169,889 106 Ser. 03-34, Class P1, PO, zero%, 2043 182,310 151,138 Ser. 07-64, Class LO, PO, zero%, 2037 68,897 63,848 Ser. 07-14, Class KO, PO, zero%, 2037 213,352 196,429 Ser. 06-125, Class OX, PO, zero%, 2037 20,744 17,902 Ser. 06-84, Class OT, PO, zero%, 2036 21,193 18,182 Ser. 06-46, Class OC, PO, zero%, 2036 19,439 16,675 Government National Mortgage Association Ser. 09-79, Class IC, IO, 6s, 2039 23,731,265 4,703,299 IFB Ser. 13-129, Class SN, IO, 5.956s, 2043 4,247,470 657,466 Ser. 14-25, Class QI, IO, 5s, 2044 10,277,836 2,195,243 Ser. 13-3, Class IT, IO, 5s, 2043 5,616,629 1,083,785 Ser. 11-116, Class IB, IO, 5s, 2040 2,972,638 149,071 Ser. 13-16, Class IB, IO, 5s, 2040 6,335,519 352,896 Ser. 10-35, Class UI, IO, 5s, 2040 6,445,759 1,232,068 Ser. 10-9, Class UI, IO, 5s, 2040 34,162,038 6,580,838 Ser. 09-121, Class UI, IO, 5s, 2039 13,567,070 2,551,695 Ser. 14-3, Class IP, IO, 4 1/2s, 2043 9,007,487 1,649,361 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 8,657,292 1,375,817 Ser. 13-20, Class QI, IO, 4 1/2s, 2042 18,713,444 3,529,305 Ser. 12-129, IO, 4 1/2s, 2042 6,198,030 1,415,010 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 5,860,887 1,025,937 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 5,933,562 1,042,699 Ser. 11-116, Class IA, IO, 4 1/2s, 2039 6,113,132 572,984 Ser. 13-34, Class PI, IO, 4 1/2s, 2039 32,698,358 4,204,355 Ser. 14-71, Class BI, IO, 4 1/2s, 2029 17,823,954 2,232,272 Ser. 15-94, IO, 4s, 2045 1,008,094 253,999 Ser. 15-99, Class LI, IO, 4s, 2045 12,194,966 1,672,044 Ser. 15-53, Class MI, IO, 4s, 2045 24,403,900 5,636,007 Ser. 14-149, Class IP, IO, 4s, 2044 28,939,476 5,044,753 Income Fund 29 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 14-2, Class IL, IO, 4s, 2044 $10,133,582 $1,698,186 Ser. 14-63, Class PI, IO, 4s, 2043 15,534,667 2,401,660 Ser. 15-52, Class IE, IO, 4s, 2043 17,683,838 3,494,503 Ser. 13-4, Class IC, IO, 4s, 2042 20,317,840 4,591,344 Ser. 12-56, Class IB, IO, 4s, 2042 11,610,004 2,021,568 Ser. 12-50, Class PI, IO, 4s, 2041 26,566,907 4,104,587 Ser. 14-4, Class IK, IO, 4s, 2039 9,822,984 1,128,366 Ser. 11-71, Class IK, IO, 4s, 2039 15,032,790 1,832,572 Ser. 14-162, Class DI, IO, 4s, 2038 23,926,695 2,519,538 Ser. 14-133, Class AI, IO, 4s, 2036 19,239,819 2,538,117 Ser. 13-53, Class IA, IO, 4s, 2026 16,673,974 1,908,336 Ser. 15-69, Class XI, IO, 3 1/2s, 2045 22,612,007 3,762,864 Ser. 15-20, Class PI, IO, 3 1/2s, 2045 15,856,943 2,484,117 Ser. 15-24, Class CI, IO, 3 1/2s, 2045 9,701,470 2,248,510 Ser. 15-24, Class IA, IO, 3 1/2s, 2045 13,462,465 2,478,574 Ser. 13-100, Class MI, IO, 3 1/2s, 2043 8,295,595 930,185 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 7,106,740 847,763 Ser. 12-145, IO, 3 1/2s, 2042 9,638,436 1,920,105 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 8,643,585 1,055,555 Ser. 12-136, IO, 3 1/2s, 2042 22,835,309 4,907,308 Ser. 12-113, Class ID, IO, 3 1/2s, 2042 30,177,800 6,224,473 Ser. 12-71, Class AI, IO, 3 1/2s, 2042 13,801,454 999,501 Ser. 14-46, Class JI, IO, 3 1/2s, 2041 9,086,786 1,260,519 Ser. 14-141, Class GI, IO, 3 1/2s, 2041 17,437,036 2,171,772 Ser. 15-36, Class GI, IO, 3 1/2s, 2041 15,098,886 2,101,765 Ser. 13-18, Class GI, IO, 3 1/2s, 2041 8,284,778 1,087,791 Ser. 14-102, Class IG, IO, 3 1/2s, 2041 14,035,557 2,018,734 Ser. 15-52, Class KI, IO, 3 1/2s, 2040 24,151,364 3,500,499 Ser. 12-48, Class KI, IO, 3 1/2s, 2039 6,244,866 665,703 Ser. 15-138, Class AI, IO, 3 1/2s, 2039 7,170,825 953,003 Ser. 15-26, Class AI, IO, 3 1/2s, 2039 47,972,946 6,280,618 Ser. 15-87, Class AI, IO, 3 1/2s, 2038 24,384,575 2,828,611 Ser. 15-24, Class IC, IO, 3 1/2s, 2037 15,376,860 2,326,365 Ser. 14-145, Class PI, IO, 3 1/2s, 2029 15,700,613 1,954,569 Ser. 14-44, Class IA, IO, 3 1/2s, 2028 20,556,294 2,309,294 Ser. 13-8, Class BI, IO, 3s, 2042 18,928,869 2,376,345 Ser. 13-53, Class PI, IO, 3s, 2041 12,407,637 1,259,375 Ser. 14-141, Class CI, IO, 3s, 2040 12,483,720 1,355,969 Ser. 13-23, Class IK, IO, 3s, 2037 25,622,236 3,268,885 Ser. 14-46, Class KI, IO, 3s, 2036 7,764,967 881,091 Ser. 14-30, Class KI, IO, 3s, 2029 11,557,317 1,263,897 Ser. 14-5, Class LI, IO, 3s, 2029 12,330,404 1,289,699 Ser. 13-164, Class CI, IO, 3s, 2028 21,443,227 2,365,531 Ser. 14-44, Class IC, IO, 3s, 2028 20,225,480 1,917,477 Ser. 13-H08, IO, 2.927s, 2063 58,246,758 5,642,946 Ser. 15-H25, Class CI, IO, 2.238s, 2065 28,451,571 3,380,047 FRB Ser. 15-H16, Class XI, IO, 2.225s, 2065 28,072,005 3,509,001 30 Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H15, Class JI, IO, 1.931s, 2065 $22,161,469 $2,763,535 Ser. 15-H12, Class AI, IO, 1.85s, 2065 34,393,270 3,965,974 Ser. 15-H20, Class AI, IO, 1.834s, 2065 34,006,608 4,096,776 Ser. 15-H10, Class CI, IO, 1.801s, 2065 33,933,094 3,997,743 Ser. 15-H12, Class GI, IO, 1.799s, 2065 47,394,360 5,293,950 Ser. 15-H09, Class BI, IO, 1.696s, 2065 43,003,948 4,390,703 Ser. 15-H12, Class EI, IO, 1.69s, 2065 36,834,566 3,591,370 Ser. 15-H01, Class CI, IO, 1.637s, 2064 33,884,498 2,737,867 Ser. 15-H17, Class CI, IO, 1.621s, 2065 34,141,008 2,662,999 Ser. 15-H25, Class AI, IO, 1.608s, 2065 31,678,817 2,949,298 Ser. 15-H14, Class BI, IO, 1.593s, 2065 2,860,213 214,516 Ser. 10-H19, Class GI, IO, 1.399s, 2060 42,668,854 2,828,945 IFB Ser. 11-70, Class YI, IO, 0.15s, 2040 15,722,313 104,082 Ser. 10-151, Class KO, PO, zero%, 2037 453,605 409,982 Ser. 06-36, Class OD, PO, zero%, 2036 28,983 24,843 Structured Asset Securities Corp. 144A Ser. 98-RF3, Class A, IO, 6.1s, 2028 66,848 7,270 Commercial mortgage-backed securities (20.5%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 5,618,000 5,651,972 FRB Ser. 07-1, Class XW, IO, 0.33s, 2049 6,105,488 34,658 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.345s, 2051 14,490,239 90,405 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-6, Class F, 5.147s, 2047 2,700,000 2,701,080 FRB Ser. 04-4, Class D, 5.073s, 2042 994,000 1,007,046 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A FRB Ser. 04-5, Class XC, IO, 0.427s, 2041 1,659,539 23,841 FRB Ser. 04-4, Class XC, IO, 0.171s, 2042 2,828,573 2,262 Ser. 05-1, Class XW, IO, zero%, 2042 43,447,850 434 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.878s, 2050 3,442,000 3,545,308 FRB Ser. 06-PW12, Class AJ, 5.753s, 2038 1,763,000 1,770,004 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 F 4,347,000 4,311,466 FRB Ser. 06-PW11, Class AJ, 5.522s, 2039 2,295,000 2,300,738 Ser. 05-T18, Class D, 5.134s, 2042 2,192,000 2,168,721 FRB Ser. 04-PR3I, Class X1, IO, 0.282s, 2041 855,982 6,249 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.522s, 2039 9,423,000 9,405,379 FRB Ser. 06-PW14, Class X1, IO, 0.644s, 2038 14,226,728 201,450 Capmark Mortgage Securities, Inc. FRB Ser. 97-C1, Class X, IO, 1.57s, 2029 1,445,427 54,432 CD Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.366s, 2049 39,385,686 323,356 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.574s, 2047 1,108,000 1,180,441 FRB Ser. 11-C2, Class E, 5.574s, 2047 1,650,000 1,714,985 Income Fund 31 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Citigroup Commercial Mortgage Trust FRB Ser. 13-GC17, Class XA, IO, 1.508s, 2046 $51,535,544 $3,377,124 FRB Ser. 14-GC19, Class X, IO, 1.312s, 2047 80,614,176 5,849,365 Citigroup Commercial Mortgage Trust 144A FRB Ser. 13-GC11, Class E, 4.457s, 2046 7,414,000 6,382,498 FRB Ser. 06-C5, Class XC, IO, 0.543s, 2049 101,561,977 719,059 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.766s, 2046 5,050,000 5,128,906 COMM Mortgage Pass-Through Certificates FRB Ser. 12-CR3, Class XA, IO, 2.118s, 2045 37,688,557 3,620,027 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 3,872,000 3,865,805 FRB Ser. 14-CR18, Class C, 4.738s, 2047 2,542,000 2,599,533 Ser. 13-CR11, Class AM, 4.715s, 2046 949,000 1,048,360 FRB Ser. 12-CR1, Class XA, IO, 2.082s, 2045 41,353,865 3,741,330 FRB Ser. 13-LC13, Class XA, IO, 1.409s, 2046 58,764,861 3,649,886 FRB Ser. 14-LC15, Class XA, IO, 1.399s, 2047 55,136,860 3,994,445 FRB Ser. 14-CR18, Class XA, IO, 1.288s, 2047 52,594,911 3,671,651 FRB Ser. 14-CR17, Class XA, IO, 1.195s, 2047 49,370,955 3,236,432 FRB Ser. 14-UBS6, Class XA, IO, 1.076s, 2047 57,834,826 3,739,513 FRB Ser. 14-LC17, Class XA, IO, 1.019s, 2047 40,214,208 2,152,675 FRB Ser. 13-CR13, Class XA, IO, 0.992s, 2023 78,124,724 3,911,705 FRB Ser. 06-C8, Class XS, IO, 0.519s, 2046 46,241,972 180,687 COMM Mortgage Trust 144A Ser. 12-LC4, Class E, 4 1/4s, 2044 1,918,000 1,722,413 FRB Ser. 14-UBS6, Class D, 3.966s, 2047 2,832,000 2,398,537 Ser. 13-LC13, Class E, 3.719s, 2046 2,278,000 1,732,618 Ser. 14-CR18, Class E, 3.6s, 2047 6,808,000 4,992,853 FRB Ser. 07-C9, Class AJFL, 0.885s, 2049 6,277,000 6,183,033 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.068s, 2041 8,828,000 9,119,236 FRB Ser. 07-C2, Class AX, IO, 0.062s, 2049 78,664,742 204,528 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class C, 5.1s, 2038 592,978 586,307 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 644,122 679,548 FRB Ser. 03-C3, Class AX, IO, 1.955s, 2038 1,531,539 142 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,464,480 1,464,480 First Union National Bank-Bank of America, NA Commercial Mortgage Trust 144A FRB Ser. 01-C1, Class 3, IO, 1.931s, 2033 535,872 650 GE Business Loan Trust 144A FRB Ser. 04-2, Class D, 2.946s, 2032 71,165 63,693 GE Capital Commercial Mortgage Corp. 144A FRB Ser. 05-C3, Class XC, IO, 0.035s, 2045 10,616,068 — GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.284s, 2044 3,696,000 3,700,620 GE Commercial Mortgage Corp. Trust 144A Ser. 07-C1, Class XC, IO, 0.202s, 2049 100,890,234 322,395 32 Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. GMAC Commercial Mortgage Securities, Inc. Trust 144A FRB Ser. 05-C1, Class X1, IO, 0.52s, 2043 $5,532,263 $10,370 GS Mortgage Securities Corp. II FRB Ser. 13-GC10, Class XA, IO, 1.627s, 2046 81,505,476 6,976,869 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.411s, 2046 4,129,000 3,815,568 FRB Ser. 13-GC10, Class E, 4.411s, 2046 2,352,000 2,049,251 GS Mortgage Securities Trust FRB Ser. 13-GC12, Class XA, IO, 1.74s, 2046 66,657,638 5,393,883 FRB Ser. 14-GC18, Class XA, IO, 1.267s, 2047 39,713,313 2,682,039 FRB Ser. 14-GC22, Class XA, IO, 1.074s, 2047 64,257,286 4,087,277 FRB Ser. 14-GC24, Class XA, IO, 0.886s, 2047 60,725,661 3,256,231 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.631s, 2045 8,757,376 9,054,952 Ser. 11-GC3, Class E, 5s, 2044 1,692,000 1,618,066 FRB Ser. 13-GC12, Class D, 4.476s, 2046 8,396,000 7,837,582 FRB Ser. 06-GG6, Class XC, IO, 0.006s, 2038 33,524,933 744 JPMBB Commercial Mortgage Securities Trust FRB Ser. 14-C25, Class XA, IO, 1.012s, 2047 34,410,383 2,157,531 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C14, Class E, 4.562s, 2046 3,849,000 3,443,700 FRB Ser. 14-C25, Class D, 3.949s, 2047 7,080,000 5,844,540 Ser. 14-C25, Class E, 3.332s, 2047 4,818,000 3,421,331 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 12-LC9, Class XA, IO, 1.873s, 2047 57,957,369 4,582,689 JPMorgan Chase Commercial Mortgage Securities Corp. 144A FRB Ser. 12-LC9, Class D, 4.42s, 2047 3,277,000 3,204,578 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.076s, 2051 5,443,000 5,561,821 FRB Ser. 07-LD12, Class A3, 5.937s, 2051 821,974 822,271 FRB Ser. 06-LDP7, Class B, 5.911s, 2045 3,516,000 1,758,000 FRB Ser. 06-LDP6, Class B, 5.56s, 2043 2,858,000 2,840,742 Ser. 06-LDP8, Class B, 5.52s, 2045 1,720,000 1,716,010 Ser. 06-LDP8, Class AJ, 5.48s, 2045 8,512,000 8,530,045 Ser. 04-LN2, Class A2, 5.115s, 2041 100,124 100,233 FRB Ser. 04-CBX, Class B, 5.021s, 2037 1,143,000 1,141,743 FRB Ser. 13-LC11, Class D, 4.239s, 2046 2,965,000 2,717,423 FRB Ser. 13-LC11, Class XA, IO, 1.554s, 2046 51,225,297 3,850,093 FRB Ser. 13-C16, Class XA, IO, 1.343s, 2046 66,073,383 3,754,409 FRB Ser. 13-C10, Class XA, IO, 1.274s, 2047 87,841,607 5,343,493 FRB Ser. 06-LDP8, Class X, IO, 0.504s, 2045 37,524,696 122,623 FRB Ser. 07-LDPX, Class X, IO, 0.281s, 2049 50,144,490 299,137 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 10-C1, Class D, 6.213s, 2043 3,439,000 3,759,824 FRB Ser. 07-CB20, Class B, 6.176s, 2051 6,690,000 6,730,809 FRB Ser. 07-CB20, Class C, 6.176s, 2051 1,556,000 1,486,525 FRB Ser. 11-C3, Class E, 5.549s, 2046 1,416,000 1,490,340 FRB Ser. 11-C3, Class F, 5.549s, 2046 4,436,000 4,536,254 Income Fund 33 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 12-C6, Class E, 5.198s, 2045 $1,674,000 $1,658,934 FRB Ser. 12-C8, Class D, 4.665s, 2045 5,105,000 5,058,545 FRB Ser. 12-C8, Class E, 4.665s, 2045 4,139,000 3,960,609 FRB Ser. 13-C13, Class D, 4.056s, 2046 1,722,000 1,564,609 Ser. 11-C4, Class F, 3.873s, 2046 7,276,000 6,731,028 Ser. 13-C10, Class E, 3 1/2s, 2047 3,043,000 2,417,664 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 2,038,000 1,623,878 FRB Ser. 05-CB12, Class X1, IO, 0.383s, 2037 4,683,375 13,890 FRB Ser. 06-LDP6, Class X1, IO, 0.126s, 2043 36,446,792 6,502 JPMorgan Chase Commercial Mortgage Securities Trust Pass-Through Certificates 144A Ser. 01-C1, Class H, 5.626s, 2035 1,216,286 1,239,469 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 308,306 320,856 Ser. 98-C4, Class H, 5.6s, 2035 500,962 515,284 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class AJ, 5.484s, 2040 2,950,000 2,957,080 FRB Ser. 06-C6, Class C, 5.482s, 2039 3,491,000 3,316,450 Ser. 06-C7, Class A2, 5.3s, 2038 1,364,329 1,365,816 Ser. 06-C1, Class AJ, 5.276s, 2041 1,634,000 1,666,222 FRB Ser. 07-C2, Class XW, IO, 0.539s, 2040 5,706,231 41,113 LB-UBS Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class G, 5.077s, 2036 7,400,000 4,850,343 FRB Ser. 06-C7, Class XCL, IO, 0.653s, 2038 55,086,158 322,023 FRB Ser. 06-C7, Class XW, IO, 0.653s, 2038 32,965,980 185,645 FRB Ser. 07-C2, Class XCL, IO, 0.539s, 2040 126,395,351 910,666 FRB Ser. 05-C5, Class XCL, IO, 0.326s, 2040 11,284,439 114,183 FRB Ser. 05-C7, Class XCL, IO, 0.214s, 2040 13,065,230 64,588 FRB Ser. 05-C2, Class XCL, IO, 0.195s, 2040 2,683,951 159 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.357s, 2048 3,057,000 2,548,285 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero%, 2028 2,936 — Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.266s, 2051 854,000 918,417 FRB Ser. 07-C1, Class A3, 5.837s, 2050 145,292 145,422 FRB Ser. 05-CKI1, Class B, 5.46s, 2037 10,872,000 10,856,779 Merrill Lynch Mortgage Trust 144A FRB Ser. 04-KEY2, Class XC, IO, 0.47s, 2039 1,534,274 2,499 FRB Ser. 05-MCP1, Class XC, IO, 0.046s, 2043 2,014,694 22 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 8.867s, 2037 204,952 12,850 FRB Ser. 05-C3, Class X, IO, 6.172s, 2044 312,780 4,066 FRB Ser. 06-C4, Class X, IO, 6.035s, 2045 3,484,799 461,039 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 7,980,000 8,002,583 Ser. 06-4, Class AJ, 5.239s, 2049 1,709,000 1,711,222 34 Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Morgan Stanley Bank of America Merrill Lynch Trust FRB Ser. 13-C12, Class XA, IO, 0.982s, 2046 $63,791,925 $2,774,005 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 14-C15, Class E, 4.897s, 2047 4,378,000 4,047,023 Ser. 14-C17, Class D, 4.698s, 2047 3,128,000 2,780,051 FRB Ser. 12-C6, Class E, 4.658s, 2045 3,386,000 3,261,141 FRB Ser. 13-C11, Class F, 4.414s, 2046 6,212,000 5,431,989 FRB Ser. 13-C10, Class E, 4.082s, 2046 3,622,000 3,150,053 Ser. 14-C17, Class E, 3 1/2s, 2047 4,422,000 3,215,330 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842s, 2044 2,636,000 2,685,859 Ser. 07-IQ14, Class A2, 5.61s, 2049 515,047 515,317 Ser. 07-HQ11, Class D, 5.587s, 2044 3,512,000 3,179,205 Ser. 07-HQ11, Class AJ, 5.508s, 2044 2,778,000 2,786,195 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class C, 6.268s, 2043 3,069,000 3,227,054 FRB Ser. 08-T29, Class D, 6.268s, 2043 4,865,000 5,052,303 FRB Ser. 08-T29, Class F, 6.268s, 2043 3,094,000 3,055,325 FRB Ser. 11-C3, Class E, 5.178s, 2049 308,000 319,420 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 305,217 305,980 Selkirk, Ltd. 144A Ser. 1, Class A, 1.329s, 2041 (Cayman Islands) 1,750,698 1,737,568 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 1,760,171 440,043 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C4, Class XA, IO, 1.822s, 2045 83,374,882 7,466,396 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6s, 2045 3,719,000 3,714,091 Ser. 06-C24, Class AJ, 5.658s, 2045 6,431,000 6,457,367 FRB Ser. C22, Class AJ, 5.398s, 2044 9,831,000 9,830,017 FRB Ser. 06-C29, IO, 0.378s, 2048 169,441,000 498,157 FRB Ser. 07-C34, IO, 0.303s, 2046 14,361,323 107,710 Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 05-C21, Class E, 5.281s, 2044 4,945,000 4,934,121 FRB Ser. 05-C18, Class XC, IO, 0.139s, 2042 1,140,649 399 FRB Ser. 06-C26, Class XC, IO, 0.049s, 2045 10,358,061 2,693 Wells Fargo Commercial Mortgage Trust FRB Ser. 14-LC16, Class XA, IO, 1.468s, 2050 31,773,176 2,446,535 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 12-LC5, Class E, 4.777s, 2045 1,806,000 1,611,313 Ser. 14-LC18, Class D, 3.957s, 2047 8,305,590 6,761,348 WF-RBS Commercial Mortgage Trust Ser. 13-C12, Class AS, 3.56s, 2048 2,875,000 2,952,740 FRB Ser. 13-C14, Class XA, IO, 0.898s, 2046 86,533,004 4,014,266 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.469s, 2044 519,438 552,085 FRB Ser. 11-C4, Class E, 5.265s, 2044 1,545,768 1,633,722 Ser. 11-C4, Class F, 5s, 2044 3,615,000 3,680,070 Ser. 11-C3, Class E, 5s, 2044 1,601,000 1,516,769 Income Fund35 MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. WF-RBS Commercial Mortgage Trust 144A FRB Ser. 14-C19, Class E, 4.971s, 2047 $3,600,000 $3,009,008 FRB Ser. 12-C7, Class D, 4.838s, 2045 6,107,000 6,301,508 FRB Ser. 12-C7, Class E, 4.838s, 2045 4,300,000 4,235,930 FRB Ser. 13-UBS1, Class E, 4.63s, 2046 2,810,000 2,448,999 FRB Ser. 12-C10, Class E, 4.456s, 2045 2,645,000 2,189,564 Ser. 14-C19, Class D, 4.234s, 2047 3,331,000 2,868,200 FRB Ser. 13-C11, Class D, 4.18s, 2045 2,967,000 2,768,582 Ser. 14-C20, Class D, 3.986s, 2047 6,328,000 5,186,049 Ser. 13-C12, Class E, 3 1/2s, 2048 3,607,000 2,902,192 Ser. 13-C14, Class E, 3 1/4s, 2046 3,222,000 2,511,195 FRB Ser. 12-C9, Class XA, IO, 2.176s, 2045 134,504,647 12,838,469 FRB Ser. 11-C5, Class XA, IO, 1.951s, 2044 37,114,943 2,818,509 FRB Ser. 12-C10, Class XA, IO, 1.765s, 2045 72,351,376 6,184,596 FRB Ser. 13-C11, Class XA, IO, 1.475s, 2045 33,525,988 2,070,112 FRB Ser. 13-C12, Class XA, IO, 1.469s, 2048 23,753,121 1,683,255 Residential mortgage-backed securities (non-agency) (8.5%) BCAP, LLC Trust FRB Ser. 15-RR5, Class 2A2, 1.268s, 2046 8,733,000 7,633,777 BCAP, LLC Trust 144A FRB Ser. 15-RR6, Class 3A2, 1.138s, 2046 6,959,000 5,940,759 Bear Stearns Asset Backed Securities Trust FRB Ser. 06-SD2, Class M2, 0.997s, 2036 F 7,555,000 6,195,100 Countrywide Asset-Backed Certificates Trust Ser. 04-9, Class MF1, 5 1/8s, 2034 3,614,905 3,437,271 Ser. 04-13, Class MF1, 5.071s, 2035 5,837,682 5,662,552 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA1, Class M3, 4.897s, 2028 23,125,000 22,944,625 First Franklin Mortgage Loan Trust FRB Ser. 06-FF1, Class M1, 0.637s, 2036 5,800,000 4,523,040 First NLC Trust FRB Ser. 05-2, Class M2, 0.717s, 2035 2,975,000 2,427,443 FIRSTPLUS Home Loan Owner Trust 1997-3 Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 134,710 13 Fremont Home Loan Trust FRB Ser. 05-B, Class M5, 1.127s, 2035 9,657,000 7,895,627 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class 1A1B, 0.557s, 2035 13,600,655 11,424,551 GSAA Trust FRB Ser. 05-6, Class M2, 0.677s, 2035 6,365,000 4,745,101 FRB Ser. 05-6, Class M1, 0.627s, 2035 6,436,000 5,245,340 GSAMP Trust FRB Ser. 05-HE5, Class M3, 0.657s, 2035 10,782,666 8,429,370 FRB Ser. 06-HE2, Class M1, 0.517s, 2046 3,000,000 2,445,000 Morgan Stanley Mortgage Loan Trust FRB Ser. 05-5AR, Class 1M4, 0.827s, 2035 4,121,000 3,297,752 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB1, 0.598s, 2047 4,746,000 3,796,800 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 2,227,704 2,236,570 36 Income Fund MORTGAGE-BACKED SECURITIES (45.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-2, Class M5, 0.847s, 2035 $6,005,000 $4,984,150 Opteum Mortgage Acceptance Corp. Asset Backed Pass-Through Certificates FRB Ser. 05-3, Class M3, 0.697s, 2035 7,615,000 6,168,150 Residential Asset Securities Corp. FRB Ser. 06-KS2, Class M2, 0.587s, 2036 19,200,000 14,724,000 Residential Asset Securities Corp. Trust FRB Ser. 05-KS8, Class M5, 0.837s, 2035 2,643,634 2,113,057 Soundview Home Loan Trust FRB Ser. 05-CTX1, Class M4, 0.817s, 2035 4,375,000 3,456,250 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 04-AR13, Class A1B2, 1.177s, 2034 9,316,931 8,757,915 FRB Ser. 05-AR11, Class A1C3, 0.707s, 2045 F 3,753,808 3,282,971 FRB Ser. 05-AR19, Class A1C3, 0.697s, 2045 9,706,034 8,541,310 FRB Ser. 05-AR13, Class A1C4, 0.627s, 2045 15,778,820 13,648,679 FRB Ser. 05-AR17, Class A1B2, 0.607s, 2045 5,326,977 4,607,836 FRB Ser. 05-AR19, Class A1B2, 0.607s, 2045 5,728,851 4,926,812 FRB Ser. 05-AR1, Class A2B, 0.597s, 2045 7,277,205 6,536,155 FRB Ser. 05-AR8, Class 2AC3, 0.587s, 2045 4,137,411 3,601,716 FRB Ser. 05-AR2, Class 2A1B, 0.567s, 2045 1,950,956 1,775,370 FRB Ser. 05-AR17, Class A1B3, 0.547s, 2045 1,584,945 1,365,034 FRB Ser. 05-AR6, Class 2A1C, 0.537s, 2045 7,274,425 6,510,610 Total mortgage-backed securities (cost $1,088,629,805) CORPORATE BONDS AND NOTES (24.8%)* Principal amount Value Basic materials (1.8%) Agrium, Inc. sr. unsec. notes 3 3/8s, 2025 (Canada) $3,130,000 $2,945,330 Agrium, Inc. sr. unsec. unsub. 5 1/4s, 2045 (Canada) 910,000 908,594 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 835,000 897,625 CF Industries, Inc. company guaranty sr. unsec. notes 5 3/8s, 2044 950,000 949,202 CF Industries, Inc. company guaranty sr. unsec. notes 5.15s, 2034 1,170,000 1,152,135 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 112,000 130,508 Corp Nacional del Cobre de Chile 144A sr. unsec. unsub. notes 3 7/8s, 2021 (Chile) 2,775,000 2,803,974 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 355,000 344,792 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 300,000 332,889 Eastman Chemical Co. sr. unsec. unsub. notes 3.8s, 2025 1,593,000 1,584,119 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 470,000 620,572 Glencore Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 590,000 466,395 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4 5/8s, 2024 4,284,000 3,384,360 Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 4s, 2025 2,856,000 2,213,400 Income Fund 37 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Basic materials cont. Glencore Funding, LLC 144A company guaranty sr. unsec. unsub. notes 2 7/8s, 2020 $7,770,000 $6,520,973 International Paper Co. sr. unsec. notes 8.7s, 2038 510,000 696,673 LyondellBasell Industries NV sr. unsec. unsub. notes 4 5/8s, 2055 3,130,000 2,708,755 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 640,000 649,295 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 110,000 115,512 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 45,000 46,786 NOVA Chemicals Corp. 144A sr. unsec. notes 5s, 2025 (Canada) 376,000 376,000 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 215,000 226,181 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 945,000 968,486 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 393,000 414,553 Southern Copper Corp. sr. unsec. unsub. notes 5 3/8s, 2020 (Peru) 200,000 214,500 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 135,000 167,433 Westvaco Corp. company guaranty sr. unsec. unsub. notes 8.2s, 2030 5,975,000 7,906,431 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 637,000 832,824 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 1,385,000 1,729,556 Capital goods (0.6%) Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 450,000 451,125 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 3,225,000 3,374,156 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 1,393,000 1,883,779 Medtronic, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2035 1,433,000 1,484,032 Medtronic, Inc. company guaranty sr. unsec. sub. notes 3 1/2s, 2025 1,432,000 1,466,362 Northrop Grumman Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2026 1,355,000 1,802,071 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 435,000 550,813 Republic Services, Inc. company guaranty sr. unsec. notes 5.7s, 2041 595,000 673,286 Republic Services, Inc. company guaranty sr. unsec. notes 3.8s, 2018 720,000 752,972 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 660,000 733,724 United Technologies Corp. sr. unsec. notes 5.7s, 2040 100,000 119,511 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 1,770,000 1,782,160 Communication services (2.9%) America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 880,000 998,494 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 2 3/8s, 2016 (Mexico) 670,000 675,898 American Tower Corp. sr. unsec. notes 4s, 2025 R 7,570,000 7,480,825 38Income Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Communication services cont. American Tower Corp. sr. unsec. unsub. notes 3.4s, 2019 R $135,000 $139,531 AT&T, Inc. sr. unsec. notes 4 3/4s, 2046 2,588,000 2,376,190 AT&T, Inc. sr. unsec. unsub. notes 3.4s, 2025 2,572,000 2,495,825 CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 1,415,000 1,399,367 CCO Safari II, LLC 144A company guaranty sr. notes 6.484s, 2045 3,617,000 3,750,800 CCO Safari II, LLC 144A company guaranty sr. notes 4.908s, 2025 1,813,000 1,842,884 Comcast Cable Communications Holdings, Inc. company guaranty sr. unsec. notes 9.455s, 2022 3,645,000 5,066,987 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 700,000 893,232 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.45s, 2037 1,325,000 1,661,855 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 1,337,000 1,413,878 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 1,915,000 2,068,075 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 845,000 1,083,850 Orange SA sr. unsec. unsub. notes 5 3/8s, 2019 (France) 880,000 977,911 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 211,000 226,720 Rogers Communications, Inc. company guaranty notes 6.8s, 2018 (Canada) 610,000 689,906 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 425,000 400,378 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 2,425,000 2,515,080 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 920,000 909,484 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 2,435,000 3,334,801 Telecom Italia SpA 144A sr. unsec. notes 5.303s, 2024 (Italy) 4,250,000 4,271,250 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 1,845,000 2,058,983 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 692,000 727,605 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 920,000 1,063,301 Verizon Communications, Inc. sr. unsec. unsub. notes 5.9s, 2054 (units) 127,000 3,416,300 Verizon Communications, Inc. sr. unsec. unsub. notes 5.05s, 2034 4,675,000 4,708,006 Verizon Communications, Inc. sr. unsec. unsub. notes 4.522s, 2048 3,906,000 3,508,857 Verizon Communications, Inc. sr. unsec. unsub. notes 4.4s, 2034 5,588,000 5,252,340 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 640,000 790,941 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 795,000 1,006,273 Income Fund 39 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals (3.8%) 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7.85s, 2039 $1,065,000 $1,425,632 21st Century Fox America, Inc. company guaranty sr. unsec. notes 7 3/4s, 2024 870,000 1,092,789 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2045 4,690,000 6,302,764 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 4,348,000 4,748,564 Bed Bath & Beyond, Inc. sr. unsec. notes 5.165s, 2044 2,305,000 2,080,714 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 3,817,000 4,917,911 CBS Corp. company guaranty sr. unsec. unsub. notes 4.6s, 2045 1,940,000 1,741,936 Dollar General Corp. sr. unsec. notes 3 1/4s, 2023 1,820,000 1,738,577 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 950,000 1,052,905 Ford Motor Co. sr. unsec. unsub. notes 9.98s, 2047 3,790,000 5,572,464 Ford Motor Co. sr. unsec. unsub. notes 7.45s, 2031 3,453,000 4,432,033 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 350,000 438,523 General Motors Co. sr. unsec. unsub. notes 6 1/4s, 2043 1,860,000 2,053,806 General Motors Co. sr. unsec. unsub. notes 5.2s, 2045 105,000 103,953 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 3s, 2017 661,000 668,064 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. Notes 3.45s, 2022 4,395,000 4,291,819 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4.3s, 2025 1,048,000 1,066,532 General Motors Financial Co., Inc. company guaranty sr. unsec. unsub. notes 4s, 2025 1,640,000 1,607,976 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 130,000 134,550 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 510,000 557,972 Grupo Televisa SAB sr. unsec. unsub. notes 5s, 2045 (Mexico) 2,120,000 1,911,973 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 675,000 887,209 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 266,000 296,775 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R 2,124,000 2,280,768 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 660,000 614,520 INVISTA Finance, LLC 144A company guaranty sr. notes 4 1/4s, 2019 1,280,000 1,251,200 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 913,000 1,036,255 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 820,000 893,800 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 4,009,000 4,777,581 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 405,000 475,084 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 240,000 220,398 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7s, 2028 1,397,000 1,704,333 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 2 7/8s, 2023 1,315,000 1,229,993 40 Income Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer cyclicals cont. McGraw Hill Financial, Inc. 144A company guaranty sr. unsec. notes 4.4s, 2026 $3,420,000 $3,500,438 Nordstrom, Inc. sr. unsec. notes 5s, 2044 1,314,000 1,410,374 Nordstrom, Inc. sr. unsec. unsub. notes 6.95s, 2028 3,465,000 4,317,737 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 740,000 755,101 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 640,000 653,075 Owens Corning company guaranty sr. unsec. notes 9s, 2019 3,833,000 4,508,532 Priceline Group, Inc. (The) sr. unsec. unsub. notes 3.65s, 2025 3,330,000 3,316,866 QVC, Inc. company guaranty sr. notes 4.85s, 2024 1,105,000 1,080,279 QVC, Inc. company guaranty sr. unsub. notes 4.45s, 2025 944,000 896,262 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 639,000 632,610 Tiffany & Co. sr. unsec. unsub. notes 4.9s, 2044 2,140,000 2,041,900 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 1,850,000 2,379,057 Vulcan Materials Co. sr. unsec. unsub. notes 4 1/2s, 2025 911,000 931,498 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 520,000 547,689 Consumer staples (2.4%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 694,000 729,157 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 384,000 473,844 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 5,598,000 7,907,858 Bacardi, Ltd. 144A unsec. notes 4 1/2s, 2021 (Bermuda) 1,430,000 1,542,445 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s, 2021 715,000 919,011 ConAgra Foods, Inc. sr. unsec. notes 7s, 2019 3,036,000 3,466,714 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 3 7/8s, 2019 366,000 380,640 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 453,000 445,073 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 285,000 283,931 CVS Health Corp. sr. unsec. unsub. notes 5 1/8s, 2045 4,375,000 4,690,372 CVS Health Corp. 144A sr. unsec. sub. notes 4 3/4s, 2022 4,394,000 4,789,341 CVS Pass-Through Trust sr. notes 6.036s, 2028 70,632 78,958 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 2,019,252 2,465,721 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 675,000 865,461 ERAC USA Finance, LLC 144A company guaranty sr. unsec. bonds 4 1/2s, 2045 2,615,000 2,431,228 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 3,456,000 4,248,703 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 5 5/8s, 2042 2,509,000 2,693,745 ERAC USA Finance, LLC 144A company guaranty sr. unsec. notes 3.85s, 2024 960,000 971,439 Grupo Bimbo SAB de CV 144A sr. unsec. notes 4 7/8s, 2044 (Mexico) 400,000 362,218 Income Fund 41 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Consumer staples cont. Grupo Bimbo SAB de CV 144A sr. unsec. notes 3 7/8s, 2024 (Mexico) $715,000 $705,863 Kraft Foods Group, Inc. sr. unsec. notes Ser. 144A, 6 7/8s, 2039 1,815,000 2,262,947 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 3,905,000 4,697,531 Kroger Co. (The) company guaranty sr. unsec. notes 6.9s, 2038 1,703,000 2,129,806 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 680,000 810,338 McDonald’s Corp. sr. unsec. bonds 6.3s, 2037 530,000 635,478 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 775,000 876,097 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 610,000 535,998 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 630,000 637,254 Tyson Foods, Inc. company guaranty sr. unsec. bonds 4 7/8s, 2034 461,000 470,739 Tyson Foods, Inc. company guaranty sr. unsec. unsub. bonds 5.15s, 2044 654,000 685,269 Walgreens Boots Alliance, Inc. company guaranty sr. unsec. unsub. notes 3.3s, 2021 3,665,000 3,672,788 Energy (1.4%) BG Energy Capital PLC 144A company guaranty sr. unsec. notes 4s, 2021 (United Kingdom) 200,000 211,616 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 620,000 680,247 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 2.315s, 2020 (United Kingdom) 2,820,000 2,830,736 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 1,580,000 1,149,450 DCP Midstream Operating LP company guaranty sr. unsec. notes 2.7s, 2019 2,375,000 2,181,307 EQT Midstream Partners LP company guaranty sr. unsec. notes 4s, 2024 1,930,000 1,694,343 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 1,137,000 1,001,981 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 285,000 250,800 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 885,000 1,099,940 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563s, 2023 (Russia) 1,040,000 961,428 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 525,000 574,427 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 895,000 1,000,813 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 1,095,000 708,977 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.85s, 2115 (Brazil) 3,040,000 2,082,400 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2041 (Brazil) 2,500,000 1,764,000 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 4 3/8s, 2023 (Brazil) 820,000 597,575 42 Income Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Energy cont. Petroleos Mexicanos 144A company guaranty sr. unsec. notes 4 1/2s, 2026 (Mexico) $2,535,000 $2,430,231 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 2,160,000 1,902,748 Spectra Energy Capital, LLC company guaranty sr. unsec. notes 5.65s, 2020 240,000 258,326 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 130,000 139,473 Spectra Energy Capital, LLC sr. notes 8s, 2019 650,000 754,896 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 1,900,000 2,123,921 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 205,000 147,600 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 1,590,000 1,483,915 Weatherford International, Ltd./Bermuda company guaranty sr. unsec. notes 6 1/2s, 2036 (Bermuda) 82,000 57,616 Williams Cos., Inc. (The) notes 8 3/4s, 2032 383,000 375,757 Williams Cos., Inc. (The) sr. unsec. notes 4.55s, 2024 2,565,000 2,146,749 Williams Partners LP sr. unsec. notes 5.4s, 2044 901,000 711,387 Williams Partners LP sr. unsec. notes 4.3s, 2024 919,000 823,168 Financials (8.8%) Aflac, Inc. sr. unsec. notes 6.9s, 2039 1,725,000 2,218,533 Aflac, Inc. sr. unsec. notes 6.45s, 2040 675,000 826,311 Air Lease Corp. sr. unsec. unsub. notes 4 3/4s, 2020 1,000,000 1,067,640 Air Lease Corp. sr. unsec. unsub. notes 3 3/4s, 2022 1,900,000 1,880,519 American International Group, Inc. jr. sub. FRB 8.175s, 2058 2,574,000 3,397,680 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 3,255,000 2,961,249 ARC Properties Operating Partnership LP/Clark Acquisition, LLC company guaranty sr. unsec. unsub. notes 4.6s, 2024 R 2,925,000 2,840,906 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 1,764,000 2,006,996 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 1,485,000 1,754,244 AXA SA 144A jr. unsec. sub. FRN 6.463s, perpetual maturity (France) 1,630,000 1,693,163 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 5,000,000 5,387,500 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 1,000,000 999,974 Banco do Brasil SA/Cayman 144A unsec. sub. notes 5 7/8s, 2022 (Brazil) 1,965,000 1,735,095 Bank of America, NA sub. notes Ser. BKNT, 5.3s, 2017 905,000 949,499 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 10,338,000 13,590,666 Barclays PLC jr. unsec. sub. FRB 6 5/8s, perpetual maturity (United Kingdom) 763,000 754,416 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 1,020,000 1,104,475 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 7 1/4s, 2018 1,685,000 1,884,967 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 2,065,000 2,019,192 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 265,000 283,708 Income Fund 43 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Financials cont. BPCE SA 144A unsec. sub. notes 5.15s, 2024 (France) $460,000 $474,592 Cantor Fitzgerald LP 144A unsec. notes 6 1/2s, 2022 5,245,000 5,491,489 Capital One Bank USA NA unsec. sub. notes 3 3/8s, 2023 1,260,000 1,232,944 Capital One Financial Corp. unsec. sub. notes 4.2s, 2025 1,916,000 1,915,989 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 4,323,000 4,427,552 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 1,288,000 1,310,245 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2026 3,092,000 3,105,453 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 100,000 120,730 Citigroup, Inc. sr. unsec. sub. FRN 0.603s, 2016 1,961,000 1,953,221 CNA Financial Corp. sr. unsec. unsub. notes 3.95s, 2024 650,000 653,219 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 1,755,000 1,864,688 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 1,865,000 2,159,521 Commonwealth Bank of Australia 144A sr. unsec. notes 5s, 2019 (Australia) 510,000 562,701 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA/ Netherlands 144A jr. unsec. sub. FRN 11s, perpetual maturity (Netherlands) 1,255,000 1,560,906 Credit Agricole SA 144A unsec. sub. notes 4 3/8s, 2025 (France) 2,600,000 2,571,127 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6 1/4s, perpetual maturity (Switzerland) 539,000 534,958 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 856,000 1,037,607 Deutsche Bank AG unsec. sub. notes 4 1/2s, 2025 (Germany) 6,859,000 6,678,540 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 945,000 977,453 EPR Properties unsec. notes 5 1/4s, 2023 R 1,150,000 1,157,788 Fairfax US, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 1,031,000 1,005,225 Fifth Third Bancorp jr. unsec. sub. FRB 5.1s, perpetual maturity 626,000 575,138 GE Capital International Funding Co. 144A company guaranty sr. unsec. notes 4.418s, 2035 (Ireland) 296,000 307,185 GE Capital Trust I unsec. sub. FRB 6 3/8s, 2067 2,781,000 2,974,280 General Electric Capital Corp. company guaranty jr. unsec. sub. FRN Ser. A, 7 1/8s, 2049 4,000,000 4,700,000 General Electric Capital Corp. company guaranty jr. unsec. sub. FRN Ser. C, 5 1/4s, perpetual maturity 4,200,000 4,389,000 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 86,000 112,784 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 940,000 1,095,413 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 950,000 1,146,743 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 3,548,000 4,479,879 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 4,755,000 5,278,820 Healthcare Realty Trust, Inc. sr. unsec. unsub. notes 3 7/8s, 2025 R 3,000,000 2,918,238 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 835,000 877,569 Hospitality Properties Trust sr. unsec. unsub. notes 4.65s, 2024 R 246,000 242,686 44 Income Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Financials cont. Hospitality Properties Trust sr. unsec. unsub. notes 4 1/2s, 2025 R $875,000 $850,703 HSBC Bank USA, NA unsec. sub. notes 7s, 2039 2,000,000 2,571,114 HSBC Capital Funding LP 144A company guaranty jr. unsec. sub. FRB 10.176s, perpetual maturity (United Kingdom) 4,560,000 6,885,600 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 1,240,000 1,442,058 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 2,705,000 2,973,763 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 895,000 973,313 Intesa Sanpaolo SpA 144A company guaranty unsec. sub. bonds 5.017s, 2024 (Italy) 1,565,000 1,567,523 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 404,000 437,231 JPMorgan Chase Bank, NA sub. notes Ser. BKNT, 6s, 2017 1,311,000 1,407,411 KKR Group Finance Co., LLC 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 2,655,000 3,104,359 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 130,000 152,425 Liberty Property LP sr. unsec. unsub. notes 3 3/8s, 2023 R 225,000 215,596 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 990,000 1,051,875 Lloyds Banking Group PLC sr. unsec. sub. notes 4 1/2s, 2024 (United Kingdom) 2,145,000 2,181,416 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 2,599,000 3,876,853 Metropolitan Life Global Funding I 144A notes 3s, 2023 715,000 711,390 Metropolitan Life Insurance Co. 144A unsec. sub. notes 7.8s, 2025 4,291,000 5,620,275 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 150,000 152,410 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 R 1,090,000 1,140,413 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 1,601,000 1,673,045 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 4 7/8s, 2045 2,500,000 2,184,375 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 5,160,000 5,561,092 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 1,010,000 1,102,437 Pacific LifeCorp 144A sr. notes 6s, 2020 1,575,000 1,776,235 Peachtree Corners Funding Trust 144A company guaranty sr. unsec. unsub. bonds 3.976s, 2025 2,910,000 2,928,705 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 357,000 385,387 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 1,135,000 1,434,154 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 455,000 479,733 Royal Bank of Scotland Group PLC unsec. sub. notes 5 1/8s, 2024 (United Kingdom) 1,465,000 1,502,073 Royal Bank of Scotland PLC (The) unsec. sub. FRN Ser. REGS, 9 1/2s, 2022 (United Kingdom) 2,640,000 2,884,200 Santander Issuances SAU 144A company guaranty sr. unsec. unsub. notes 5.911s, 2016 (Spain) 2,600,000 2,625,958 Santander UK Group Holdings PLC 144A unsec. sub. notes 4 3/4s, 2025 (United Kingdom) 660,000 659,908 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 2,790,000 2,915,148 Income Fund 45 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Financials cont. Select Income REIT sr. unsec. unsub. notes 3.6s, 2020 R $1,125,000 $1,140,251 Select Income REIT sr. unsec. unsub. notes 2.85s, 2018 R 1,125,000 1,129,734 SL Green Realty Corp./SL Green Operating Partnership/ Reckson Operating Partnership sr. unsec. unsub. notes 5s, 2018 R 1,185,000 1,258,581 Societe Generale SA 144A jr. unsec. sub. FRB 7 7/8s, perpetual maturity (France) 230,000 231,150 Standard Chartered Bank 144A unsec. sub. notes 8s, 2031 (United Kingdom) 920,000 1,137,230 Standard Chartered PLC unsec. sub. notes 5.7s, 2022 (United Kingdom) 3,119,000 3,349,837 Sumitomo Mitsui Financial Group, Inc. 144A unsec. sub. bonds 4.436s, 2024 (Japan) 2,380,000 2,419,191 Teachers Insurance & Annuity Association of America 144A unsec. sub. FRN 4 3/8s, 2054 311,000 322,251 Teachers Insurance & Annuity Association of America 144A unsec. sub. notes 6.85s, 2039 889,000 1,116,917 TIAA Asset Management Finance Co., LLC 144A sr. unsec. notes 4 1/8s, 2024 3,000,000 3,054,390 TIERS Trust/United States 144A sr. bonds stepped-coupon zero% (8 1/8s, 3/15/18), 2046 †† 3,965,000 4,143,425 Travelers Property Casualty Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 975,000 1,294,250 Wells Fargo Bank, NA sr. unsec. sub. notes Ser. BKNT, 6.6s, 2038 250,000 329,130 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 750,000 834,337 WP Carey, Inc. sr. unsec. unsub. notes 4.6s, 2024 R 2,990,000 3,016,656 Health care (0.7%) AbbVie, Inc. sr. unsec. notes 3.6s, 2025 1,058,000 1,040,044 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 4 3/4s, 2045 (Luxembourg) 1,410,000 1,348,400 Actavis Funding SCS company guaranty sr. unsec. unsub. notes 3.45s, 2022 (Luxembourg) 1,205,000 1,197,223 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 1,660,000 2,061,396 Anthem, Inc. sr. unsec. unsub. notes 4 5/8s, 2042 665,000 648,808 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 356,000 387,150 Fresenius Medical Care US Finance, Inc. 144A company guaranty sr. notes 5 3/4s, 2021 839,000 910,315 HCA, Inc. company guaranty sr. notes 5s, 2024 2,300,000 2,369,000 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 2,201,000 2,237,750 Omega Healthcare Investors, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2027 R 2,820,000 2,693,100 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 244,000 260,759 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 975,000 1,010,276 46 Income Fund CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Technology (0.4%) Apple, Inc. sr. unsec. unsub. notes 4 3/8s, 2045 $889,000 $885,751 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 1,232,000 1,139,281 Apple, Inc. sr. unsec. unsub. notes 3.45s, 2024 2,578,000 2,678,060 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 1,075,000 1,104,999 Jabil Circuit, Inc. sr. unsec. notes 8 1/4s, 2018 425,000 477,063 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 820,000 813,850 Xerox Corp. sr. unsec. unsub. notes 2.8s, 2020 3,025,000 2,871,584 Transportation (0.2%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 1,520,000 1,682,076 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2018 390,271 403,424 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 139,515 143,526 Kansas City Southern Railway Co. (The) company guaranty sr. unsec. notes 4.3s, 2043 286,000 260,692 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 1,115,000 1,240,452 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 176,832 197,610 United Airlines 2014-2 Class A Pass Through Trust sr. notes Ser. A, 3 3/4s, 2026 460,000 462,875 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 374,406 398,742 Utilities and power (1.8%) AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 382,000 406,830 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 580,000 658,609 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 390,000 404,720 Beaver Valley II Funding Corp. sr. bonds 9s, 2017 38,000 40,660 CMS Energy Corp. sr. unsec. notes 8 3/4s, 2019 2,280,000 2,766,712 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s, 2033 480,000 573,921 Consolidated Edison Co. of New York, Inc. sr. unsec. unsub. notes 4.2s, 2042 710,000 700,987 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 725,000 739,925 EDP Finance BV 144A sr. unsec. notes 5 1/4s, 2021 (Netherlands) 845,000 885,082 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 1,940,000 2,062,220 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 830,000 925,214 Electricite de France (EDF) 144A jr. unsec. sub. FRN 5 5/8s, perpetual maturity (France) 1,130,000 1,120,395 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 970,000 1,226,521 Electricite de France (EDF) 144A unsec. sub. FRN 5 1/4s, perpetual maturity (France) 2,895,000 2,873,288 Enel Finance International SA 144A company guaranty sr. unsec. notes 5 1/8s, 2019 (Netherlands) 695,000 760,249 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 2,265,000 2,114,029 Income Fund 47 CORPORATE BONDS AND NOTES (24.8%)* cont. Principal amount Value Utilities and power cont. Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 $780,000 $776,198 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 1,220,000 1,103,477 FirstEnergy Transmission, LLC 144A sr. unsec. unsub. notes 5.45s, 2044 2,710,000 2,785,170 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 510,000 627,343 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 330,000 360,146 Kansas Gas and Electric Co. bonds 5.647s, 2021 397,017 400,988 Kinder Morgan Energy Partners, LP company guaranty sr. unsec. notes 6 1/2s, 2020 750,000 815,950 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 5.4s, 2044 1,274,000 1,046,703 Kinder Morgan Energy Partners LP sr. unsec. unsub. notes 3 1/2s, 2021 1,455,000 1,365,619 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 1,000,000 1,200,503 MidAmerican Energy Holdings Co. sr. unsec. bonds 6 1/2s, 2037 410,000 512,360 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 360,000 474,982 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 1,455,000 1,523,581 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 295,000 370,275 Pacific Gas & Electric Co. sr. unsub. notes 5.8s, 2037 785,000 927,483 PacifiCorp sr. mtge. bonds 6 1/4s, 2037 460,000 582,594 Potomac Edison Co. (The) 144A sr. bonds 5.8s, 2016 885,000 915,079 PPL WEM, Ltd. 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 3,220,000 3,560,360 Puget Energy, Inc. 144A sr. notes 3.65s, 2025 2,105,000 2,053,457 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 2,840,000 3,454,500 Total corporate bonds and notes (cost $589,164,740) ASSET-BACKED SECURITIES (4.7%)* Principal amount Value Station Place Securitization Trust FRB Ser. 15-4, Class A, 1.402s, 2017 $30,622,000 $30,622,000 FRB Ser. 15-2, Class A, 1.235s, 2017 22,782,000 22,782,000 Station Place Securitization Trust 144A FRB Ser. 14-2, Class A, 1.055s, 2016 59,213,000 59,213,000 Total asset-backed securities (cost $112,617,000) PURCHASED SWAP OPTIONS OUTSTANDING (0.7%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. (1.548)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.548 $1,002,791,500 $5,014 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 399,407,800 135,799 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 53,013,100 3,107,628 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 53,013,100 1,718,473 48 Income Fund PURCHASED SWAP OPTIONS OUTSTANDING (0.7%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date cont. date/strike amount Value Goldman Sachs International 2.0775/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.0775 $418,978,400 $2,656,323 0.90/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.90 959,459,000 1,439,189 1.36/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.36 854,075,600 896,779 (2.82)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/2.82 51,387,325 682,424 1.285/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.285 854,075,600 444,119 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 399,407,800 103,846 (2.5025)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.5025 418,978,400 41,898 JPMorgan Chase Bank N.A. (2.148)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.148 427,037,800 2,203,515 0.98/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.98 530,832,600 1,247,457 1.898/3 month USD-LIBOR-BBA/Nov-25 Nov-15/1.898 427,037,800 794,290 Total purchased swap options outstanding (cost $27,577,044) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBAcommitments (Put) Dec-15/$100.98 $104,000,000 $570,128 Federal National Mortgage Association 30 yr 3.0s TBAcommitments (Put) Dec-15/100.86 104,000,000 504,504 Federal National Mortgage Association 30 yr 3.0s TBAcommitments (Put) Dec-15/100.66 104,000,000 437,528 Federal National Mortgage Association 30 yr 3.0s TBAcommitments (Put) Dec-15/100.50 104,000,000 372,736 Total purchased options outstanding (cost $5,265,000) MUNICIPAL BONDS AND NOTES (0.1%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $770,000 $1,090,982 North TX, Tollway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 675,000 909,279 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 845,000 948,927 Total municipal bonds and notes (cost $2,294,936) SHORT-TERM INVESTMENTS (15.4%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.15% L Shares 274,830,847 $274,830,847 U.S. Treasury Bills 0.04%, April 28, 2016 Δ § $15,725,000 15,706,916 U.S. Treasury Bills 0.11%, April 21, 2016 Δ § 11,073,000 11,062,348 U.S. Treasury Bills 0.02%, February 18, 2016 Δ § 18,116,000 18,111,996 U.S. Treasury Bills 0.15%, February 11, 2016 # Δ § 30,752,000 30,744,989 U.S. Treasury Bills 0.03%, February 4, 2016 # Δ 15,823,000 15,818,633 U.S. Treasury Bills 0.14%, January 14, 2016 # Δ 687,000 686,887 Total short-term investments (cost $366,982,358) TOTAL INVESTMENTS Total investments (cost $4,552,061,200) Income Fund49 Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only PO Principal Only TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from November 1, 2014 through October 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $2,380,293,832. † This security is non-income-producing. The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. Δ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,595,945,504 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. 50Income Fund FUTURES CONTRACTS OUTSTANDING at 10/31/15 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 792 $123,898,500 Dec-15 $535,212 U.S. Treasury Bond 30 yr (Short) 1 156,438 Dec-15 (1,314) U.S. Treasury Bond Ultra 30 yr (Long) 816 130,356,000 Dec-15 343,389 U.S. Treasury Note 2 yr (Short) 486 106,266,938 Dec-15 13,988 U.S. Treasury Note 5 yr (Long) 120 14,372,813 Dec-15 16,730 U.S. Treasury Note 10 yr (Long) 28 3,575,250 Dec-15 17,011 U.S. Treasury Note 10 yr (Short) 321 40,987,688 Dec-15 332,877 Total WRITTEN SWAP OPTIONS OUTSTANDING at 10/31/15 (premiums $31,534,986) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 1.798/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.798 $1,002,791,500 $1,003 1.278/3 month USD-LIBOR-BBA/Dec-17 Dec-15/1.278 250,697,875 12,535 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 399,407,800 27,959 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 399,407,800 51,923 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 53,013,100 5,090,742 Goldman Sachs International 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 798,815,600 55,917 (1.885)/3 month USD-LIBOR-BBA/Jan-46 Jan-16/1.885 51,387,325 116,135 2.29/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 209,489,200 238,818 (0.725)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.725 959,459,000 374,189 (0.8125)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.8125 959,459,000 786,756 (1.435)/3 month USD-LIBOR-BBA/Nov-20 Nov-15/1.435 854,075,600 1,665,447 (2.29)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.29 209,489,200 4,217,018 JPMorgan Chase Bank N.A. (0.83)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.83 530,832,600 445,899 (0.905)/3 month USD-LIBOR-BBA/Dec-17 Dec-15/0.905 530,832,600 790,941 (2.023)/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 213,518,900 1,041,972 2.023/3 month USD-LIBOR-BBA/Nov-25 Nov-15/2.023 213,518,900 2,357,249 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 21,202,000 2,721,404 Total WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $5,232,500) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/$99.98 $104,000,000 $215,384 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.92 104,000,000 200,408 Income Fund 51 WRITTEN OPTIONS OUTSTANDING at 10/31/15 (premiums $5,232,500) cont. Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.86 $104,000,000 $186,264 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.77 104,000,000 166,816 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.19 104,000,000 81,848 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/99.03 104,000,000 67,080 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.98 104,000,000 63,128 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Dec-15/98.86 104,000,000 53,664 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. 2.00/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.00 $427,037,800 $(1,708,151) $128,111 (2.238)/3 month USD-LIBOR-BBA/ Nov-25 (Purchased) Nov-15/2.238 427,037,800 (1,708,151) (503,905) 2.119/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 213,518,900 1,708,151 367,893 (2.119)/3 month USD-LIBOR-BBA/ Nov-25 (Written) Nov-15/2.119 213,518,900 1,708,151 (266,685) Citibank, N.A. 1.475/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.475 427,037,800 (1,131,650) 21,352 1.399/3 month USD-LIBOR-BBA/ Nov-20 (Purchased) Nov-15/1.399 427,037,800 (640,557) 12,811 (1.551)/3 month USD-LIBOR-BBA/ Nov-20 (Written) Nov-15/1.551 427,037,800 1,772,207 (106,759) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.117 47,855,825 (1,172,611) (9,093) 2.035/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/2.035 47,855,825 (1,215,969) (180,895) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 101,059,300 (668,204) (266,695) 1.00/3 month USD-LIBOR-BBA/ Apr-27 (Purchased) Apr-17/1.00 202,118,600 (1,419,883) (616,260) (3.035)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.035 47,855,825 (1,273,348) (620,451) (3.117)/3 month USD-LIBOR-BBA/ Feb-27 (Purchased) Feb-17/3.117 47,855,825 (1,339,963) (770,814) 52Income Fund FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 10/31/15 cont. Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. cont. 2.655/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.655 $209,608,500 $1,388,656 $1,116,375 2.56/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/2.56 209,608,500 1,339,963 1,016,601 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 404,237,200 1,293,559 137,441 (1.00)/3 month USD-LIBOR-BBA/ Apr-19 (Written) Apr-17/1.00 202,118,600 618,887 46,487 (5.00 Floor)/3 month USD-LIBOR-BBA/Mar-21 (Written) Mar-21/5.00 1,000,000 222,000 14,471 (1.56)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.56 209,608,500 1,206,780 (326,989) (1.655)/3 month USD-LIBOR-BBA/ Feb-19 (Written) Feb-17/1.655 209,608,500 1,194,768 (555,462) Total TBA SALE COMMITMENTS OUTSTANDING at 10/31/15 (proceeds receivable $1,020,731,016) Principal Settlement Agency amount date Value Federal National Mortgage Association, 6s, November 1, 2045 $10,000,000 11/12/15 $11,318,750 Federal National Mortgage Association, 4 1/2s, November 1, 2045 13,000,000 11/12/15 14,086,719 Federal National Mortgage Association, 4s, November 1, 2045 26,000,000 11/12/15 27,679,844 Federal National Mortgage Association, 3 1/2s, December 1, 2045 1,000,000 12/10/15 1,038,555 Federal National Mortgage Association, 3 1/2s, November 1, 2045 12,000,000 11/12/15 12,490,313 Federal National Mortgage Association, 3s, December 1, 2045 2,000,000 12/10/15 2,017,344 Federal National Mortgage Association, 3s, November 1, 2045 936,000,000 11/12/15 946,164,398 Government National Mortgage Association, 4 1/2s, November 1, 2045 1,000,000 11/19/15 1,076,251 Total CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $103,445,000 $(538,659) 9/30/25 3 month USD- 2.1575% $607,671 LIBOR-BBA 103,445,000 1,416,452 9/30/25 2.3975% 3 month USD- (2,035,529) LIBOR-BBA Income Fund 53 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $103,445,000 $(911,061) 9/30/25 3 month USD- 2.2775% $1,388,094 LIBOR-BBA 420,458,400 (2,465,232) 10/9/25 3 month USD- 2.155% 1,824,030 LIBOR-BBA 210,229,200 2,456,907 10/9/25 2.3225% 3 month USD- (2,955,393) LIBOR-BBA 209,489,200 (1,389,374) 10/28/25 3 month USD- 2.055% (1,458,015) LIBOR-BBA 104,744,600 1,334,739 10/28/25 2.235% 3 month USD- (378,918) LIBOR-BBA 418,978,400 (3,022,175) 10/28/25 3 month USD- 2.0775% (2,285,519) LIBOR-BBA 209,489,200 2,909,135 10/28/25 2.2625% 3 month USD- (1,052,230) LIBOR-BBA 209,489,200 (1,364,445) 10/29/25 3 month USD- 2.12% (160,961) LIBOR-BBA 104,744,600 1,360,297 10/29/25 2.31% 3 month USD- (1,087,522) LIBOR-BBA 314,233,800 (1,983,821) 10/27/25 3 month USD- 2.07125% (1,593,451) LIBOR-BBA 157,116,900 1,977,599 10/27/25 2.25% 3 month USD- (821,305) LIBOR-BBA 3,212,000 E (20,881) 12/16/17 3 month USD- 1.25% 312 LIBOR-BBA 1,968,421,000 E 10,271,291 12/16/17 1.25% 3 month USD- (2,716,351) LIBOR-BBA 1,000,000 E 13,414 12/16/20 2.00% 3 month USD- (8,460) LIBOR-BBA 49,584,000 E (301,871) 12/16/25 3 month USD- 2.35% 874,162 LIBOR-BBA 152,000 E 2,135 12/16/25 2.35% 3 month USD- (1,470) LIBOR-BBA 1,000,000 E 6,951 12/16/45 2.75% 3 month USD- (37,838) LIBOR-BBA 157,116,900 1,301,996 9/29/25 2.235% 3 month USD- (1,570,531) LIBOR-BBA 52,372,300 1,045,665 9/29/45 2.703% 3 month USD- (1,031,511) LIBOR-BBA 1,072,623,000 E 1,884,094 12/16/20 1.70% 3 month USD- (5,938,546) LIBOR-BBA 44,624,000 E 69,204 12/16/45 3 month USD- 2.70% 1,575,799 LIBOR-BBA 63,940,000 (844) 9/29/25 2.162% 3 month USD- (736,464) LIBOR-BBA 32,024,000 (423) 9/30/25 2.07% 3 month USD- (95,060) LIBOR-BBA 54 Income Fund CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $187,680,000 $(2,477) 10/1/25 2.02% 3 month USD- $340,969 LIBOR-BBA 126,399,000 (1,668) 10/6/25 1.945% 3 month USD- 1,150,148 LIBOR-BBA 126,399,000 (1,668) 10/6/25 1.939% 3 month USD- 1,220,573 LIBOR-BBA 489,995,000 (1,837) 10/7/17 0.72861% 3 month USD- 841,299 LIBOR-BBA 43,987,000 (354) 10/7/20 3 month USD- 1.3635% (230,690) LIBOR-BBA 172,228,000 (2,273) 10/7/25 3 month USD- 2.00608% (605,598) LIBOR-BBA 49,923,000 (1,697) 10/7/45 2.54395% 3 month USD- (190,882) LIBOR-BBA 29,920,400 (241) 10/19/20 1.345% 3 month USD- 202,035 LIBOR-BBA 29,920,400 (241) 10/19/20 1.34757% 3 month USD- 198,269 LIBOR-BBA 30,465,600 (245) 10/19/20 1.35331% 3 month USD- 193,385 LIBOR-BBA 94,598,900 (1,249) 10/28/25 2.013% 3 month USD- 398,068 LIBOR-BBA 31,423,400 (418) 10/28/25 2.044% 3 month USD- 41,932 LIBOR-BBA Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $1,252,089 $— 1/12/41 4.00% (1 month Synthetic TRS Index $2,811 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,229,603 — 1/12/41 4.50% (1 month Synthetic TRS Index 5,593 USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 4,188,470 — 1/12/36 (5.50% ) 1 month Synthetic TRS Index (10,742) USD-LIBOR 5.50% 30 year Fannie Mae pools 3,328,859 — 1/12/40 4.50% (1 month Synthetic MBX Index 3,871 USD-LIBOR) 4.50% 30 year Fannie Mae pools Income Fund55 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $2,087,936 $— 1/12/42 4.00% (1 month Synthetic TRS Index $4,360 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,070,224 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (12,309) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,480,795 — 1/12/40 5.00% (1 month Synthetic MBX Index 16,321 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,024,222 — 1/12/41 5.00% (1 month Synthetic MBX Index 17,052 USD-LIBOR) 5.00% 30 year Fannie Mae pools 985,389 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,212 USD-LIBOR) 4.00% 30 year Fannie Mae pools 18,475,700 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (32,166) USD-LIBOR 6.50% 30 year Fannie Mae pools 14,982,537 — 1/12/41 5.00% (1 month Synthetic MBX Index 42,409 USD-LIBOR) 5.00% 30 year Fannie Mae pools 732,587 — 1/12/40 4.00% (1 month Synthetic MBX Index 546 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,303,028 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,688 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,523,483 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,405 USD-LIBOR) 6.00% 30 year Fannie Mae pools 15,818,671 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (27,540) USD-LIBOR 6.50% 30 year Fannie Mae pools 19,831,428 — 1/12/41 5.00% (1 month Synthetic MBX Index 56,134 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,094,464 — 1/12/40 4.00% (1 month Synthetic MBX Index 4,541 USD-LIBOR) 4.00% 30 year Fannie Mae pools 302,798 — 1/12/38 6.50% (1 month Synthetic TRS Index 746 USD-LIBOR) 6.50% 30 year Fannie Mae pools 928,081 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,627 USD-LIBOR) 5.00% 30 year Fannie Mae pools 585,729 — 1/12/41 5.00% (1 month Synthetic MBX Index 2,024 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 56 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $10,749,977 $— 1/12/41 5.00% (1 month Synthetic MBX Index $30,428 USD-LIBOR) 5.00% 30 year Fannie Mae pools 6,676,618 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,624) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,202,162 — 1/12/41 4.00% (1 month Synthetic TRS Index 7,189 USD-LIBOR) 4.00% 30 year Fannie Mae pools 870,681 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,193 USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,719,455 — 1/12/40 4.50% (1 month Synthetic MBX Index 4,325 USD-LIBOR) 4.50% 30 year Fannie Mae pools 17,182,699 — 1/12/41 5.00% (1 month Synthetic MBX Index 48,637 USD-LIBOR) 5.00% 30 year Fannie Mae pools 2,870,895 — 1/12/41 5.00% (1 month Synthetic MBX Index 8,126 USD-LIBOR) 5.00% 30 year Fannie Mae pools 481,616 — 1/12/40 5.00% (1 month Synthetic MBX Index 1,213 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,561,893 — 1/12/40 5.00% (1 month Synthetic MBX Index 3,933 USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,132,297 — 1/12/40 5.00% (1 month Synthetic MBX Index 2,852 USD-LIBOR) 5.00% 30 year Fannie Mae pools 13,881,328 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (24,167) USD-LIBOR 6.50% 30 year Fannie Mae pools 5,117,069 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (13,973) USD-LIBOR 6.00% 30 year Fannie Mae pools 2,024,084 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,946) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,012,012 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,973) USD-LIBOR 5.50% 30 year Fannie Mae pools 1,012,012 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (2,973) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,030,829 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,966) USD-LIBOR 5.50% 30 year Fannie Mae pools Income Fund 57 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $5,275,160 $— 1/12/39 (5.50%) 1 month Synthetic MBX Index $(15,496) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,030,707 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (5,965) USD-LIBOR 5.50% 30 year Fannie Mae pools 2,040,867 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,777 USD-LIBOR) 5.00% 30 year Fannie Mae pools 4,409,116 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (7,676) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,682,696 — 1/12/38 6.50% (1 month Synthetic TRS Index 6,611 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,055,034 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (11,912) USD-LIBOR 5.50% 30 year Fannie Mae pools 798,430 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (1,714) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,042,898 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,557) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,639,726 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,337) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,003,818 — 1/12/44 3.50% (1 month Synthetic MBX Index (567) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,624,224 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,597 USD-LIBOR) 5.00% 30 year Fannie Mae pools 9,152,995 — 1/12/43 3.50% (1 month Synthetic TRS Index 20,991 USD-LIBOR) 3.50% 30 year Fannie Mae pools 10,453,027 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (18,199) USD-LIBOR 6.50% 30 year Fannie Mae pools 456,747 — 1/12/43 3.50% (1 month Synthetic TRS Index 1,047 USD-LIBOR) 3.50% 30 year Fannie Mae pools 58Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $6,343,464 $— 1/12/41 5.00% (1 month Synthetic MBX Index $17,956 USD-LIBOR) 5.00% 30 year Fannie Mae pools 8,531,573 — 1/12/41 5.00% (1 month Synthetic MBX Index 24,149 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 15,077,232 — 1/12/41 4.50% (1 month Synthetic MBX Index (3,685) USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 2,435,447 — 1/12/39 (5.00%) 1 month Synthetic TRS Index (8,274) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,314,736 — 1/12/43 3.50% (1 month Synthetic TRS Index 3,015 USD-LIBOR) 3.50% 30 year Fannie Mae pools 3,904,305 — 1/12/43 3.00% (1 month Synthetic MBX Index (961) USD-LIBOR) 3.00% 30 year Fannie Mae pools 3,863,802 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (8,293) USD-LIBOR 5.00% 30 year Fannie Mae pools 8,149,215 — 1/12/41 5.00% (1 month Synthetic MBX Index 13,678 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 4,003,818 — 1/12/44 3.50% (1 month Synthetic TRS Index 5,427 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,795,698 — 1/12/41 4.00% (1 month Synthetic TRS Index 10,766 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,429,718 — 1/12/41 4.00% (1 month Synthetic TRS Index 16,680 USD-LIBOR) 4.00% 30 year Fannie Mae pools 8,661,103 — 1/12/41 4.00% (1 month Synthetic TRS Index 19,444 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,601,034 — 1/12/44 3.50% (1 month Synthetic TRS Index 4,881 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,624,102 — 1/12/44 3.50% (1 month Synthetic TRS Index 3,557 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,292,780 — 1/12/45 3.50% (1 month Synthetic TRS Index 7,168 USD-LIBOR) 3.50% 30 year Fannie Mae pools Income Fund 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $13,584,476 $84,902 1/12/45 4.00% (1 month Synthetic TRS Index $106,042 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,757,251 34,193 1/12/45 4.00% (1 month Synthetic TRS Index 41,596 USD-LIBOR) 4.00% 30 year Fannie Mae pools Goldman Sachs International 3,847,010 — 1/12/38 6.50% (1 month Synthetic TRS Index 9,481 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,967,672 — 1/12/38 6.50% (1 month Synthetic TRS Index 7,314 USD-LIBOR) 6.50% 30 year Fannie Mae pools 9,510,583 — 1/12/39 6.00% (1 month Synthetic TRS Index 15,016 USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,727,585 — 1/12/38 6.50% (1 month Synthetic TRS Index 9,186 USD-LIBOR) 6.50% 30 year Fannie Mae pools 5,180,977 — 1/12/42 4.00% (1 month Synthetic TRS Index 10,819 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,180,977 — 1/12/42 4.00% (1 month Synthetic TRS Index 10,819 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,616,394 — 1/12/41 4.50% (1 month Synthetic TRS Index 4,055 USD-LIBOR) 4.50% 30 year Fannie Mae pools 5,506,468 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,587) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,068,628 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,601) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,188,470 — 1/12/36 5.50% (1 month Synthetic TRS Index 10,742 USD-LIBOR) 5.50% 30 year Fannie Mae pools 603,937 — 1/12/41 4.00% (1 month Synthetic TRS Index 1,356 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,877,983 — 1/12/40 4.00% (1 month Synthetic TRS Index 4,219 USD-LIBOR) 4.00% 30 year Fannie Mae pools 122,999 — 1/12/39 6.00% (1 month Synthetic TRS Index 194 USD-LIBOR) 6.00% 30 year Fannie Mae pools 60 Income Fund OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $3,782,709 $— 1/12/39 6.00% (1 month Synthetic TRS Index $5,973 USD-LIBOR) 6.00% 30 year Fannie Mae pools 7,543,279 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,133) USD-LIBOR 6.50% 30 year Fannie Mae pools 279,704 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (487) USD-LIBOR 6.50% 30 year Fannie Mae pools 745,793 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,298) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,281,855 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,159 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,216,015 — 1/12/38 6.50% (1 month Synthetic TRS Index 10,390 USD-LIBOR) 6.50% 30 year Fannie Mae pools 4,267,726 — 1/12/42 4.00% (1 month Synthetic TRS Index 8,912 USD-LIBOR) 4.00% 30 year Fannie Mae pools 6,828,550 — 1/12/39 6.00% (1 month Synthetic TRS Index 10,782 USD-LIBOR) 6.00% 30 year Fannie Mae pools 5,527,642 — 1/12/42 4.00% (1 month Synthetic TRS Index 11,542 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,848,719 — 1/12/41 4.00% (1 month Synthetic TRS Index 17,620 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,538,340 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (16,180) USD-LIBOR 5.00% 30 year Fannie Mae pools 7,275,738 — 1/12/44 3.50% (1 month Synthetic TRS Index 9,862 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,721,463 — 1/12/45 4.00% (1 month Synthetic TRS Index 8,386 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,748,028 — 1/12/43 (3.50%) 1 month Synthetic TRS Index (10,889) USD-LIBOR 3.50% 30 year Fannie Mae pools Income Fund61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. $1,251,036 $— 1/12/41 4.00% (1 month Synthetic TRS Index $2,809 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,849,070 — 1/12/41 4.00% (1 month Synthetic TRS Index 17,621 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,538,666 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (16,181) USD-LIBOR 5.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $13,534 $198,000 5/11/63 300 bp $10,976 BBB– Index CMBX NA BBB–/P 26,395 438,000 5/11/63 300 bp 20,738 BBB– Index CMBX NA BBB–/P 54,079 876,000 5/11/63 300 bp 42,764 BBB– Index CMBX NA BBB–/P 51,528 904,000 5/11/63 300 bp 39,851 BBB– Index Barclays Bank PLC CMBX NA BBB–/P 88,467 798,000 5/11/63 300 bp 78,159 BBB– Index Credit Suisse International CMBX NA BB Index — (237,205) 13,439,000 5/11/63 (500 bp) (21,808) CMBX NA BB Index — (8,311) 856,000 1/17/47 (500 bp) 23,299 CMBX NA BBB–/P 97,450 6,732,000 5/11/63 300 bp 10,495 BBB– Index CMBX NA BBB–/P 104,246 9,516,000 5/11/63 300 bp (18,669) BBB– Index CMBX NA BBB–/P 212,569 16,185,000 5/11/63 300 bp 3,512 BBB– Index CMBX NA BBB–/P 23,504 584,000 1/17/47 300 bp 3,347 BBB– Index CMBX NA BBB–/P 51,135 871,000 1/17/47 300 bp 21,071 BBB– Index CMBX NA BBB–/P 240,413 7,009,000 1/17/47 300 bp (1,514) BBB– Index CMBX NA BBB–/P 840,002 23,601,000 1/17/47 300 bp 25,374 BBB– Index 62 Income Fund OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International CMBX NA BBB–/P $(1,293) $187,000 5/11/63 300 bp $(3,709) BBB– Index CMBX NA BBB–/P 249 25,000 1/17/47 300 bp (614) BBB– Index CMBX NA BBB–/P 7,362 273,000 1/17/47 300 bp (2,061) BBB– Index CMBX NA BBB–/P 1,402 393,000 1/17/47 300 bp (12,163) BBB– Index CMBX NA BBB–/P 1,406 394,000 1/17/47 300 bp (12,194) BBB– Index CMBX NA BBB–/P 2,244 572,000 1/17/47 300 bp (17,500) BBB– Index CMBX NA BBB–/P 3,591 840,000 1/17/47 300 bp (25,403) BBB– Index CMBX NA BBB–/P 2,995 840,000 1/17/47 300 bp (25,999) BBB– Index CMBX NA BBB–/P 2,995 840,000 1/17/47 300 bp (25,999) BBB– Index CMBX NA BB Index — (14,173) 1,657,000 5/11/63 (500 bp) 12,385 CMBX NA BB Index — 15,199 903,000 5/11/63 (500 bp) 29,672 CMBX NA BB Index — (8,674) 818,000 5/11/63 (500 bp) 4,437 CMBX NA BB Index — 8,364 816,000 5/11/63 (500 bp) 21,443 CMBX NA BB Index — 777 640,000 5/11/63 (500 bp) 11,035 CMBX NA BB Index — 8,660 383,000 5/11/63 (500 bp) 14,799 CMBX NA BB Index — (2,968) 309,000 5/11/63 (500 bp) 1,985 CMBX NA BB Index — (8,855) 856,000 1/17/47 (500 bp) 22,756 CMBX NA BB Index — (1,477) 741,000 1/17/47 (500 bp) 25,886 CMBX NA — (7,879) 868,000 5/11/63 (300 bp) 3,333 BBB– Index CMBX NA BBB–/P (4,374) 401,000 5/11/63 300 bp (9,554) BBB– Index CMBX NA BBB–/P (4,755) 592,000 5/11/63 300 bp (12,402) BBB– Index CMBX NA BBB–/P (13,630) 818,000 5/11/63 300 bp (24,196) BBB– Index CMBX NA BBB–/P 9,424 825,000 5/11/63 300 bp (1,232) BBB– Index CMBX NA BBB–/P (7,841) 838,000 5/11/63 300 bp (18,665) BBB– Index CMBX NA BBB–/P (8,404) 838,000 5/11/63 300 bp (19,229) BBB– Index CMBX NA BBB–/P (8,404) 838,000 5/11/63 300 bp (19,229) BBB– Index Income Fund 63 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB–/P $5,023 $842,000 5/11/63 300 bp $(5,852) BBB– Index CMBX NA BBB–/P (3,379) 842,000 5/11/63 300 bp (14,255) BBB– Index CMBX NA BBB–/P 1,813 86,000 1/17/47 300 bp (1,156) BBB– Index CMBX NA BBB–/P 26,301 868,000 1/17/47 300 bp (3,659) BBB– Index CMBX NA BBB–/P 34,580 1,155,000 1/17/47 300 bp (5,286) BBB– Index JPMorgan Securities LLC CMBX NA — (27,808) 1,159,000 5/11/63 (300 bp) (12,838) BBB– Index CMBX NA — (14,919) 579,000 5/11/63 (300 bp) (7,440) BBB– Index CMBX NA BBB–/P 32,035 579,000 1/17/47 300 bp 12,050 BBB– Index CMBX NA BBB–/P 61,129 1,159,000 1/17/47 300 bp 21,126 BBB– Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 10/31/15 Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) NA IG Series BBB+/P $(3,706) $1,000,000 12/20/20 100 bp $7,538 25Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at October 31, 2015. Securities rated by Putnam are indicated by “/P.” 64 Income Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Asset-backed securities $—­ $—­ $112,617,000 Corporate bonds and notes —­ 586,533,091 4,143,425 Mortgage-backed securities —­ 1,035,297,627 41,467,539 Municipal bonds and notes —­ 2,949,188 —­ Purchased options outstanding —­ 1,884,896 —­ Purchased swap options outstanding —­ 15,476,754 —­ U.S. government and agency mortgage obligations —­ 2,355,692,769 —­ U.S. treasury obligations —­ 438,384 —­ Short-term investments 274,830,847 92,131,769 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $1,257,893 $—­ $—­ Written options outstanding —­ (1,034,592) —­ Written swap options outstanding —­ (19,995,907) —­ Forward premium swap option contracts —­ (1,362,466) —­ TBA sale commitments —­ (1,015,872,174) —­ Interest rate swap contracts —­ (30,172,223) —­ Total return swap contracts —­ 346,409 —­ Credit default contracts —­ (1,495,411) —­ Totals by level $—­ Income Fund 65 The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of 10/31/14 Accrued discounts/ premiums Realized gain/(loss)# Change in net unrealized appreciation/ (deprecia tion) Cost of purchases Proceeds from sales Total transfers into Level 3† Total transfers out of Level 3† Balance as of 10/31/15 Asset-backed securities $—­ $—­ $—­ $—­ $53,404,000 $— ­ $59,213,000 $—­ $112,617,000 Corporate bonds and notes $—­ (235,283) —­ 255,108 4,123,600 —­ —­ —­ $4,143,425 Mortgage- backed securities $—­ (1,049,556) —­ 135,816 41,934,974 —­ 446,305 —­ $41,467,539 Totals: $—­ $—­ $—­ $59,659,305 $—­ † Transfers during the reporting period are accounted for using the end of period market value and include valuations provided by a single broker quote. Such valuations involve certain inputs and estimates that were unobservable at the end of the reporting period. # Includes $390,924 related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. During the reporting period, transfers between level 1 and level 2 within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 66Income Fund Statement of assets and liabilities 10/31/15 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $4,277,230,353) $4,248,632,442 Affiliated issuers (identified cost $274,830,847) (Notes 1 and 5) 274,830,847 Cash 21,036 Interest and other receivables 21,094,946 Receivable for shares of the fund sold 10,264,322 Receivable for investments sold 52,839,217 Receivable for sales of delayed delivery securities (Note 1) 359,948,763 Receivable for variation margin (Note 1) 9,894,251 Unrealized appreciation on forward premium swap option contracts (Note 1) 2,861,542 Unrealized appreciation on OTC swap contracts (Note 1) 1,240,368 Premium paid on OTC swap contracts (Note 1) 384,349 Prepaid assets 64,336 Total assets LIABILITIES Payable for investments purchased 46,386,796 Payable for purchases of delayed delivery securities (Note 1) 1,495,730,294 Payable for shares of the fund repurchased 4,292,541 Payable for compensation of Manager (Note 2) 793,043 Payable for custodian fees (Note 2) 75,519 Payable for investor servicing fees (Note 2) 615,579 Payable for Trustee compensation and expenses (Note 2) 434,821 Payable for administrative services (Note 2) 8,656 Payable for distribution fees (Note 2) 503,326 Payable for variation margin (Note 1) 8,676,527 Unrealized depreciation on OTC swap contracts (Note 1) 636,997 Premium received on OTC swap contracts (Note 1) 2,147,966 Unrealized depreciation on forward premium swap option contracts (Note 1) 4,224,008 Written options outstanding, at value (premiums $36,767,486) (Notes 1 and 3) 21,030,499 TBA sale commitments, at value (proceeds receivable $1,020,731,016) (Note 1) 1,015,872,174 Other accrued expenses 353,841 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $2,586,856,998 Undistributed net investment income (Note 1) 13,556,582 Accumulated net realized loss on investments (Note 1) (196,488,504) Net unrealized depreciation of investments (23,631,244) Total — Representing net assets applicable to capital shares outstanding (Continued on next page) Income Fund67 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,087,633,481 divided by 156,771,386 shares) $6.94 Offering price per class A share (100/96.00 of $6.94)* $7.23 Net asset value and offering price per class B share ($30,089,289 divided by 4,380,650 shares)** $6.87 Net asset value and offering price per class C share ($221,882,018 divided by 32,238,494 shares)** $6.88 Net asset value and redemption price per class M share ($103,524,438 divided by 15,282,113 shares) $6.77 Offering price per class M share (100/96.75 of $6.77)† $7.00 Net asset value, offering price and redemption price per class R share ($29,236,907 divided by 4,246,500 shares) $6.88 Net asset value, offering price and redemption price per class R5 share ($4,462,654 divided by 635,694 shares) $7.02 Net asset value, offering price and redemption price per class R6 share ($123,635,384 divided by 17,566,035 shares) $7.04 Net asset value, offering price and redemption price per class Y share ($779,829,661 divided by 110,859,848 shares) $7.03 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 68 Income Fund Statement of operations Year ended 10/31/15 INVESTMENT INCOME Interest (including interest income of $449,123 from investments in affiliated issuers) (Note 5) $78,119,239 Total investment income EXPENSES Compensation of Manager (Note 2) 9,012,966 Investor servicing fees (Note 2) 3,479,766 Custodian fees (Note 2) 170,636 Trustee compensation and expenses (Note 2) 117,286 Distribution fees (Note 2) 6,004,490 Administrative services (Note 2) 61,270 Other 919,190 Total expenses Expense reduction (Note 2) (7,969) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (21,437,173) Net realized loss on swap contracts (Note 1) (41,955,817) Net realized gain on futures contracts (Note 1) 14,169,707 Net realized gain on written options (Notes 1 and 3) 49,351,433 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (94,960,039) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Income Fund 69 Statement of changes in net assets INCREASE IN NET ASSETS Year ended 10/31/15 Year ended 10/31/14 Operations: Net investment income $58,361,604 $51,729,213 Net realized gain (loss) on investments 128,150 (5,299,759) Net unrealized appreciation (depreciation) of investments (94,960,039) 25,179,985 Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (34,589,245) (38,938,130) Class B (772,105) (1,256,067) Class C (5,244,288) (5,319,484) Class M (3,436,129) (5,406,622) Class R (886,652) (544,055) Class R5 (141,741) (143,604) Class R6 (3,969,199) (1,228,006) Class Y (22,731,624) (10,977,537) Increase from capital share transactions (Note 4) 615,459,914 637,429,287 Total increase in net assets NET ASSETS Beginning of year 1,873,075,186 1,227,849,965 End of year (including undistributed net investment income of $13,556,582 and $21,700,925, respectively) The accompanying notes are an integral part of these financial statements. 70 Income Fund This page left blank intentionally. Income Fund 71 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio of net Ratio investment Net asset Net realized Non- of expenses income (loss) value, and unrealized Total from From recurring Net asset Total return Net assets, to average to average Portfolio beginning Net investment gain (loss) investment net investment Total reimburse­ value, end at net asset end of period netassets netassets turnover Period ended­ of period­ income (loss) a on investments­ operations­ income­ distributions ments­ of period­ value (%) b (in thousands) (%) c (%) (%) Class A­ October 31, 2015­ $7.26­ .18­ (.28) (.22) —­ $6.94­ $1,087,633­ .85­ 2.52­ 793 ­ d October 31, 2014­ 7.20­ .27­ .12­ .39­ (.33) —­ 7.26­ 5.57­ 1,004,198­ .85­ 3.67­ 505 ­ d October 31, 2013­ 7.27­ .29­ (.12) .17­ (.24) —­ 7.20­ 2.31­ 783,735­ .87­ 4.03­ 267­ e October 31, 2012­ 6.84­ .21­ .43­ .64­ (.21) —­ 7.27­ 9.59­ 878,866­ .86­ 3.02­ 204­ e October 31, 2011­ 6.86­ .28­ .05­ .33­ (.35) — f,g 6.84­ 4.95­ 843,019­ .86­ 4.02­ 339­ e Class B­ October 31, 2015­ $7.19­ .13­ (.28) (.17) —­ $6.87­ $30,089­ 1.60­ 1.77­ 793­ d October 31, 2014­ 7.13­ .21­ .13­ .34­ (.28) —­ 7.19­ 4.79­ 32,142­ 1.60­ 2.94­ 505 ­ d October 31, 2013­ 7.20­ .23­ (.12) .11­ (.18) —­ 7.13­ 1.58­ 34,514­ 1.62­ 3.28­ 267 ­ e October 31, 2012­ 6.78­ .16­ .42­ .58­ (.16) —­ 7.20­ 8.75­ 41,215­ 1.61­ 2.27­ 204­ e October 31, 2011­ 6.80­ .22­ .06­ .28­ (.30) — f,g 6.78­ 4.22­ 39,859­ 1.61­ 3.29­ 339­ e Class C­ October 31, 2015­ $7.21­ .13­ (.29) (.17) —­ $6.88­ $221,882­ 1.60­ 1.76­ 793­ d October 31, 2014­ 7.15­ .21­ .13­ .34­ (.28) —­ 7.21­ 4.84­ 181,142­ 1.60­ 2.96­ 505­ d October 31, 2013­ 7.22­ .24­ (.13) .11­ (.18) —­ 7.15­ 1.58­ 133,269­ 1.62­ 3.28­ 267­ e October 31, 2012­ 6.80­ .16­ .42­ .58­ (.16) —­ 7.22­ 8.72­ 166,407­ 1.61­ 2.27­ 204 ­ e October 31, 2011­ 6.82­ .22­ .06­ .28­ (.30) — f,g 6.80­ 4.21­ 169,692­ 1.61­ 3.27­ 339 ­ e Class M­ October 31, 2015­ $7.10­ .16­ (.28) (.21) —­ $6.77­ $103,524­ 1.10­ 2.26­ 793­ d October 31, 2014­ 7.05­ .24­ .13­ .37­ (.32) —­ 7.10­ 5.31­ 121,065­ 1.10­ 3.43­ 505­ d October 31, 2013­ 7.12­ .27­ (.12) .15­ (.22) —­ 7.05­ 2.15­ 128,376­ 1.12­ 3.79­ 267­ e October 31, 2012­ 6.71­ .19­ .42­ .61­ (.20) —­ 7.12­ 9.27­ 151,113­ 1.11­ 2.77­ 204­ e October 31, 2011­ 6.74­ .26­ .05­ .31­ (.34) — f,g 6.71­ 4.66­ 170,347­ 1.11­ 3.82­ 339­ e Class R­ October 31, 2015­ $7.21­ .16­ (.28) (.21) —­ $6.88­ $29,237­ 1.10­ 2.25­ 793­ d October 31, 2014­ 7.16­ .25­ .12­ .37­ (.32) —­ 7.21­ 5.27­ 21,255­ 1.10­ 3.42­ 505­ d October 31, 2013­ 7.23­ .27­ (.12) .15­ (.22) —­ 7.16­ 2.11­ 8,040­ 1.12­ 3.79­ 267­ e October 31, 2012­ 6.81­ .19­ .43­ .62­ (.20) —­ 7.23­ 9.26­ 5,265­ 1.11­ 2.77­ 204­ e October 31, 2011­ 6.83­ .25­ .07­ .32­ (.34) — f,g 6.81­ 4.74­ 4,723­ 1.11­ 3.74­ 339­ e Class R5­ October 31, 2015­ $7.35­ .20­ (.28) (.25) —­ $7.02­ $4,463­ .56­ 2.77­ 793­ d October 31, 2014­ 7.29­ .27­ .15­ .42­ (.36) —­ 7.35­ 5.83­ 2,683­ .58­ 3.71­ 505 ­ d October 31, 2013­ 7.35­ .32­ (.12) .20­ (.26) —­ 7.29­ 2.75­ 11­ .58­ 4.33­ 267 ­ e October 31, 2012† 7.11­ .08­ .23­ .31­ (.07) —­ 7.35­ * 10­ .19* 1.12* 204­ e Class R6­ October 31, 2015­ $7.36­ .20­ (.27) (.25) —­ $7.04­ $123,635­ .49­ 2.82­ 793­ d October 31, 2014­ 7.29­ .29­ .14­ .43­ (.36) —­ 7.36­ 5.98­ 48,755­ .51­ 3.97­ 505­ d October 31, 2013­ 7.36­ .31­ (.12) .19­ (.26) —­ 7.29­ 2.62­ 6,188­ .51­ 4.25­ 267 ­ e October 31, 2012† 7.11­ .08­ .24­ .32­ (.07) —­ 7.36­ * 10­ .17* 1.14* 204 ­ e Class Y­ October 31, 2015­ $7.36­ .20­ (.29) (.24) —­ $7.03­ $779,830­ .60­ 2.76­ 793­ d October 31, 2014­ 7.29­ .29­ .13­ .42­ (.35) —­ 7.36­ 5.90­ 461,835­ .60­ 3.93­ 505­ d October 31, 2013­ 7.36­ .31­ (.13) .18­ (.25) —­ 7.29­ 2.52­ 133,717­ .62­ 4.30­ 267­ e October 31, 2012­ 6.91­ .23­ .45­ .68­ (.23) —­ 7.36­ 10.00­ 193,550­ .61­ 3.26­ 204­ e October 31, 2011­ 6.93­ .29­ .06­ .35­ (.37) — f,g 6.91­ 5.12­ 132,550­ .61­ 4.25­ 339 ­ e See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 72Income Fund Income Fund 73 Financial highlights (Continued) * Not annualized. † For the period July 3, 2012 (commencement of operations) to October 31, 2012. a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 730% September 30, 2012 679 September 30, 2011 942 f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC) which amounted to less than $0.01 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursement related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011. g Amount represents less than $0.01 per share. The accompanying notes are an integral part of these financial statements. 74 Income Fund Notes to financial statements 10/31/15 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from November 1, 2014 through October 31, 2015. Putnam Income Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek high current income consistent with what Putnam Management believes to be prudent risk. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide denominated in U.S. dollars, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR, classR5, classR6 and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively, and generally do not pay a contingent deferred sales charge. Effective November 1, 2015, ClassM shares will no longer pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR5, classR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR5 and classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR5, classR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved Income Fund 75 by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. All premiums/ discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. 76 Income Fund Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk and for yield curve positioning. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure and for gaining exposure to specific sectors. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or Income Fund 77 loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase 78 Income Fund commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $6,291,732 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $7,359,489 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million syndicated unsecured committed line of credit provided by State Street ($292.5 million) and Northern Trust Company ($100 million) and a $235.5 million unsecured uncommitted line of credit provided by State Street. Prior to September 24, 2015, the fund participated in a $392.5 million unsecured committed line of credit provided by State Street and a substantially similar unsecured uncommitted line of credit. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR (the Federal Funds rate prior to September 24, 2015) plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. Income Fund 79 In addition, a commitment fee of 0.16% (0.11% prior to September 24, 2015) per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2015, the fund had a capital loss carryover of $179,403,707 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $23,207,754 $— $23,207,754 * 92,884,454 N/A 92,884,454 October 31, 2016 63,311,499 N/A 63,311,499 October 31, 2017 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from income on swap contracts and interest only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $5,265,036 to increase undistributed net investment income and $5,265,036 to increase accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $39,929,819 Unrealized depreciation (83,520,620) Net unrealized depreciation (43,590,801) Undistributed ordinary income 14,993,739 Capital loss carryforward (179,403,707) Cost for federal income tax purposes $4,567,015,403 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end 80Income Fund funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.550% of the first $5 billion, 0.350% of the next $50 billion, 0.500% of the next $5 billion, 0.330% of the next $50 billion, 0.450% of the next $10 billion, 0.320% of the next $100 billion and 0.400% of the next $10 billion, 0.315% of any excess thereafter. Putnam Management has contractually agreed, through February 28, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing (except for classR5 and R6 shares) that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. ClassR5 shares paid a monthly fee based on the average net assets of classR5 shares at an annual rate of 0.12%. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $1,721,981 ClassR5 5,034 ClassB 49,287 ClassR6 58,561 ClassC 340,017 ClassY 1,080,551 ClassM 176,794 Total ClassR 47,541 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $7,969 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $1,539, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Income Fund 81 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.50% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $2,773,995 ClassM 570,364 ClassB 317,898 ClassR 152,924 ClassC 2,189,309 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $158,931 and $4,187 from the sale of classA and classM shares, respectively, and received $14,498 and $6,045 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.40% (no longer applicable effective November 1, 2015) is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $5,169 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $20,787,334,801 $19,135,616,385 U.S. government securities (Long-term) 27,153,984 27,089,648 Total Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period $1,414,635,500 $11,613,079 $656,000,000 $2,567,031 Options opened 32,712,534,130 194,914,034 5,543,000,000 33,273,750 Options exercised (3,482,271,000) (34,497,393) — — Options expired (6,898,062,625) (42,779,988) (984,000,000) (4,894,219) Options closed (13,789,572,605) (97,714,746) (4,383,000,000) (25,714,062) Written options outstanding at the end of the reporting period $9,957,263,400 $31,534,986 $832,000,000 $5,232,500 82 Income Fund Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/15 Year ended 10/31/14 ClassA Shares Amount Shares Amount Shares sold 58,019,092 $417,416,250 57,666,388 $419,883,361 Shares issued in connection with reinvestment of distributions 4,159,168 29,745,903 4,784,692 34,680,025 62,178,260 447,162,153 62,451,080 454,563,386 Shares repurchased (43,699,803) (312,705,634) (33,024,511) (240,081,268) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassB Shares Amount Shares Amount Shares sold 783,284 $5,561,145 609,341 $4,392,069 Shares issued in connection with reinvestment of distributions 92,478 655,672 147,979 1,061,664 875,762 6,216,817 757,320 5,453,733 Shares repurchased (964,057) (6,828,922) (1,128,513) (8,118,578) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassC Shares Amount Shares Amount Shares sold 13,118,738 $93,618,215 10,228,990 $73,912,667 Shares issued in connection with reinvestment of distributions 559,445 3,971,321 555,345 3,994,243 13,678,183 97,589,536 10,784,335 77,906,910 Shares repurchased (6,575,856) (46,585,911) (4,292,060) (30,913,862) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassM Shares Amount Shares Amount Shares sold 1,068,632 $7,529,758 1,427,653 $10,183,192 Shares issued in connection with reinvestment of distributions 84,009 586,893 82,205 582,977 1,152,641 8,116,651 1,509,858 10,766,169 Shares repurchased (2,924,955) (20,469,878) (2,673,607) (18,947,381) Net decrease Year ended 10/31/15 Year ended 10/31/14 ClassR Shares Amount Shares Amount Shares sold 2,979,794 $21,291,942 2,160,285 $15,664,326 Shares issued in connection with reinvestment of distributions 111,070 788,768 67,915 489,597 3,090,864 22,080,710 2,228,200 16,153,923 Shares repurchased (1,792,106) (12,675,528) (404,178) (2,923,043) Net increase Income Fund 83 Year ended 10/31/15 Year ended 10/31/14 ClassR5 Shares Amount Shares Amount Shares sold 363,416 $2,647,388 678,749 $4,977,935 Shares issued in connection with reinvestment of distributions 19,605 141,741 19,529 143,604 383,021 2,789,129 698,278 5,121,539 Shares repurchased (112,478) (814,543) (334,598) (2,460,707) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassR6 Shares Amount Shares Amount Shares sold 16,059,858 $117,566,331 6,532,797 $48,197,371 Shares issued in connection with reinvestment of distributions 547,845 3,969,199 166,969 1,228,006 16,607,703 121,535,530 6,699,766 49,425,377 Shares repurchased (5,664,803) (41,171,022) (925,263) (6,820,937) Net increase Year ended 10/31/15 Year ended 10/31/14 ClassY Shares Amount Shares Amount Shares sold 80,260,841 $584,374,422 59,520,471 $439,579,737 Shares issued in connection with reinvestment of distributions 2,574,258 18,642,148 1,201,266 8,836,015 82,835,099 603,016,570 60,721,737 448,415,752 Shares repurchased (34,748,180) (251,795,744) (16,293,128) (120,111,726) Net increase At the close of the reporting period, Putnam Investments, LLC owned the following shares of the fund: Shares owned Percentage of ownership Value ClassR5 1,598 0.25% $11,218 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $144,207,935 $419,253,256 $563,461,191 $114,878 $— Putnam Short Term Investment Fund* 289,802,238 475,752,208 490,723,599 334,245 274,830,847 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 84 Income Fund Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $512,700,000 Purchased swap option contracts (contract amount) $6,033,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $895,500,000 Written swap option contracts (contract amount) (Note 3) $5,912,800,000 Futures contracts (number of contracts) 4,000 Centrally cleared interest rate swap contracts (notional) $6,007,000,000 OTC total return swap contracts (notional) $520,400,000 OTC credit default contracts (notional) $88,600,000 Centrally cleared credit default contracts (notional) $690,000 Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Unrealized Credit contracts appreciation $439,457* Payables $1,934,868 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 39,508,979* depreciation 73,108,215* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. Income Fund 85 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $672,238 $672,238 Interest rate contracts (10,388,609) 14,169,707 (42,628,055) $(38,846,957) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Futures Swaps Total Credit contracts $— $— $(713,031) $(713,031) Interest rate contracts 215,420 367,129 (15,674,984) $(15,092,435) Total 86 Income Fund This page left blank intentionally. Income Fund 87 Note 8: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Total Assets: Centrally cleared interest rate swap contracts § $— $— $8,551,048 $— $— $— $— $— $— $8,551,048 OTC Total return swap contracts* # 8,404 306,855 — 42,105 113,159 169,827 20,430 — — 660,780 OTC Credit default contracts* # — 247,007 158,757 — 22,449 — 428,213 Centrally cleared credit default contracts § — Futures contracts § — 1,343,203 1,343,203 Forward premium swap option contracts # 496,004 — — 34,163 — — 2,331,375 — — 2,861,542 Purchased swap options** # 5,014 — — 135,799 4,826,101 6,264,578 4,245,262 — — 15,476,754 Purchased options** # — 1,884,896 — — 1,884,896 Total Assets Liabilities: Centrally cleared interest rate swap contracts § — — 8,676,413 — 8,676,413 OTC Total return swap contracts* # — 221,802 — — 21,213 55,175 16,181 — — 314,371 OTC Credit default contracts* # 31,207 10,308 — — 1,525,703 307,662 — 59,988 — 1,934,868 Centrally cleared credit default contracts § — — 114 — 114 Futures contracts § — Forward premium swap option contracts # 770,590 — — 106,759 — — 3,346,659 — — 4,224,008 Written swap options # 13,538 — — 79,882 5,090,742 7,454,280 7,357,465 — — 19,995,907 Written options # — 1,034,592 — — 1,034,592 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $(110,978) $— $— $— $(1,451,391) $(1,223,955) $(3,272,934) $— $— Net amount $(194,935) $74,745 $(125,479) $25,426 $— $— $— $(37,539) $1,343,203 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $54,388,915 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2016 will show the tax status of all distributions paid to your account in calendar 2015. 88 Income Fund Income Fund 89 About the Trustees Independent Trustees 90 Income Fund * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2015, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Income Fund91 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, Robert R. Leveille (Born 1969) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2007 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments, Vice President and BSA Compliance Officer Putnam Management, and Putnam Retail Since 2002 Management Director of Operational Compliance, Putnam Investments and Putnam Michael J. Higgins (Born 1976) Retail Management Vice President, Treasurer, and Clerk Since 2010 Nancy E. Florek (Born 1957) Manager of Finance, Dunkin’ Brands (2008– Vice President, Director of Proxy Voting 2010); Senior Financial Analyst, Old Mutual Asset and Corporate Governance, Assistant Clerk, Management (2007–2008); Senior Financial and Associate Treasurer Analyst, Putnam Investments (1999–2007) Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 92 Income Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Robert J. Darretta Vice President, Treasurer, Investment Sub-Manager Katinka Domotorffy and Clerk Putnam Investments Limited John A. Hill 57–59 St James’s Street Paul L. Joskow Janet C. Smith London, England SW1A 1LD Kenneth R. Leibler Vice President, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens Susan G. Malloy Vice President and Custodian Officers Assistant Treasurer State Street Bank Robert L. Reynolds and Trust Company President James P. Pappas Vice President Legal Counsel Jonathan S. Horwitz Ropes & Gray LLP Executive Vice President, Mark C. Trenchard Principal Executive Officer, and Vice President and Independent Registered Compliance Liaison BSA Compliance Officer Public Accounting Firm KPMG LLP Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Income Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit, Compliance and Distributions Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds’ amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees October 31, 2015	$123,175	$ — $6,750	$ — October 31, 2014	$115,808	$ — $6,590	$ — For the fiscal years ended October 31, 2015 and October 31, 2014, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $6,750 and $6,590 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
